Exhibit 10.1
[Those portions of this agreement that have been omitted and filed separately
with the U.S.
Securities and Exchange Commission pursuant to HealthSpring, Inc.’s application
requesting
confidential treatment are marked “[***]” herein.]
AMENDED & RESTATED MANAGEMENT SERVICES AGREEMENT
     THIS AMENDED & RESTATED MANAGEMENT SERVICES AGREEMENT (“MSA”), effective as
of January 1, 2009 (“Effective Date”), is between Argus Health Systems, Inc., a
Delaware corporation having its principal place of business at 1300 Washington
Street, Kansas City, Missouri 64105-1433 (“Argus”), and HealthSpring of
Tennessee, Inc., a Tennessee corporation; HealthSpring of Tennessee, Inc., a
Tennessee corporation d/b/a HealthSpring of Illinois; Texas HealthSpring, LLC, a
Texas limited liability company; HealthSpring Life & Health Insurance Company,
Inc., a Texas insurance company; HealthSpring of Florida, Inc., a Florida
corporation; and HealthSpring of Alabama, Inc., an Alabama corporation
(individually and collectively referred to herein as “Customer”).
     WHEREAS, Customer either (a) provides plans or programs under which
eligible members (and their qualified dependents) receive certain healthcare
benefits such as prescription drugs and healthcare related products and
services, or (b) has contracted to process or participates in providing services
to plans or programs that offer such benefits; and
     WHEREAS, Argus has established certain databases and services that support
customer obligations in connection with such plans or programs; and
     WHEREAS, Customer desires to engage Argus to provide such support.
     In consideration of the mutual promises and agreements contained in this
MSA, Argus and Customer agree as follows:
1. DEFINITIONS. The capitalized terms as used in this MSA shall have the
meanings stated in the body of this MSA, in Exhibit A, or in any Addendum to
this MSA.
2. TERM. This MSA shall remain in full force and effect for a period of three
(3) years from the Effective Date. This MSA shall automatically renew for
successive one year periods unless either party provides written notice of its
intent not to renew at least one hundred-eighty (180) days prior to the end of
the then-current initial or renewal term.
3. EXCLUSIVITY. During the term of this MSA, Customer shall exclusively utilize
Argus for the type of services which the parties have agreed Argus is to provide
hereunder. Argus may provide services to other customers. The aforementioned
exclusivity shall only apply to HealthSpring product lines or services currently
under this Agreement. Exclusivity provisions will not apply relative to (i) the
addition of new product lines, services or governmental programs that would
require processes not currently in effect between the parties without prior
mutual agreement of the parties, and (ii) HealthSpring of Florida, Inc. except
as it relates to the provision of services in Escambia and Santa Rosa counties.
Customer hereby agrees to put forth good faith
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



efforts to utilize Argus for the type of services provided hereunder that are
not covered by the exclusivity provisions noted above.
4. ARGUS’ SPECIFIC PERFORMANCE OBLIGATIONS. Argus shall provide to Customer the
services set forth in each Services Addendum attached hereto from the effective
date of the addendum and for the remainder of the initial and any renewal terms
of this MSA. Argus’ obligations set forth in each Services Addendum and in
Section 14 hereto (Confidentiality) constitute Argus’ Specific Performance
Obligations under this MSA.
5. INFORMATION OBTAINED THROUGH ARGUS SERVICES. Customer acknowledges and agrees
that (a) information in Argus databases is derived from third party sources and
is not independently developed by Argus, and Argus utilizes industry materials
and the advice and resources of outside vendors and healthcare professionals to
provide Argus services, (b) the usefulness of the information provided by Argus
is necessarily limited by the amount of information received by Argus from
Customer and others, and the thoroughness and accuracy of such information,
(c) Argus’ databases do not contain all currently available information on
healthcare or pharmaceutical practices, (d) Argus is not responsible for failing
to include information in databases that is not specifically requested by
Customer or required by this MSA, for the actions or omissions of contributors
of information to Argus or for misstatements or inaccuracies in industry
materials utilized by Argus, and (e) all warranty disclaimers and exclusions
made by contributors of information or data to Argus shall apply to the Argus
services provided hereunder.
6. SYSTEMS, DATA AND SECURITY.
     A. Access to Systems. With respect to each service Argus is to provide to
Customer allowing Customer access to an Argus system or database, Argus shall
provide Customer with Access Information. If Argus requires, Customer shall
inform Argus of the identity of authorized users, of additions and deletions to
the list of users, and of access rights of individual users and shall ensure
that Access Information is not provided to users not designated to Argus.
Passwords will expire periodically, which will require entry of a new password
for each user on a regular interval defined by Argus. Customer shall provide at
its expense, the equipment, software and communications network transmission
capabilities necessary to access Argus databases and systems.
     B. Customer Data Provided for Input. If Customer is providing data to
Argus, Customer shall keep the source of all such data. If any media furnished
by Customer are damaged due to Argus’ equipment or performance of services,
Argus will replace such media, but not the data on such media, at Argus’
expense. Argus shall not be liable for the loss of any data on Customer media,
but shall be responsible for all Customer data created and maintained on the
Argus systems including but not limited to prior authorization data,
prescription data and step edit criteria.
     C. Internet Security. Customer acknowledges that the Internet is not a
secure or reliable environment and that the ability of Argus to deliver Internet
services is dependent upon the Internet and equipment, software, systems, data
and services provided by various telecommunications carriers, equipment
manufacturers, firewall
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



providers and encryption system developers and other vendors and third-parties.
Customer acknowledges that use of the Internet in conjunction with Argus’
services entails confidentiality and other risks that may be beyond Argus’
reasonable control. Argus agrees to maintain and make available written and
commercially reasonable encryption and other protocols to protect against
unauthorized interception, corruption, use of or access to Proprietary
Information that it receives and/or disseminates over the Internet (“Internet
Protocol”). Argus may, but shall not be required to, modify the Internet
Protocol from time to time to the extent it believes in good faith that such
modifications will not diminish the security of Argus’ systems.
7. CUSTOMER’S PAYMENT OF ARGUS’ INVOICES. Customer acknowledges and agrees that
it has carefully reviewed Exhibit C hereto and shall pay all charges and fees
set forth therein for services Customer has selected as of the Effective Date
and for Argus’ reasonable expenses, including without limitation those
reasonable expenses set forth in Exhibit C. Notwithstanding the foregoing, the
parties agree that Customer’s accounts payable and audit processes may identify
incorrect charges and fees, which may result in credits to Customer as
appropriate. In addition, Argus agrees to provide Customer with a Paid Claims
File (“PCT”) that includes unaltered claims data as submitted by the Pharmacy,
all relevant PDE fields, as agreed, and all payment fields for reconciliation of
Part D claims, to accompany every invoice. Invoices that do not have
accompanying data for complete payment and reconciliation by Customer Accounts
Payable or its contractors will not be considered payable by Customer. For
services not selected by Customer at the Effective Date but later selected by
Customer (“Additional Services”), Customer shall pay Argus at the rates set
forth on Exhibit C for such Additional Services or at such other rates as are
reflected in a modified Exhibit C to which Argus and Customer have agreed in
writing prior to the rendering of the Additional Services.
Customer shall pay Argus within fifteen (15) calendar days of the receipt of
each invoice (the “Invoice Payment Date”). Prior to the application of any late
charges or the event of a default as defined under this MSA, Customer shall be
entitled to a fifteen (15) day grace period. In the event of a payment dispute
Customer shall provide adequate written notice and documentation of such dispute
to Argus no later than the Invoice Payment Date. Customer shall work diligently
with Argus to promptly resolve such dispute. Within fifteen (15) calendar days
of the resolution of such dispute (the “Dispute Payment Date”), Customer shall
remit to Argus the agreed-upon amount. For any amounts that are due hereunder
and are not received by Argus by the Invoice Payment Date or the Dispute Payment
Date, Customer shall pay to Argus a late charge at the lesser of one percent
(1%) per month or the maximum rate of interest allowed by law until such invoice
is paid in full. Customer acknowledges that Argus may utilize a lockbox account
to manage fees and expenses received by Customer and that financial institutions
that provide lockbox services may refuse to review or to advise Argus of
notations on payment instruments. Customer therefore agrees not to attempt to
effect an accord or satisfaction through a payment instrument or accompanying
written communication and not to conditionally or restrictively endorse a
payment instrument, and Argus shall not be bound by any such attempt or
endorsement. Customer shall reimburse Argus for its expenses, including
attorneys’ fees, in enforcing this Section 7 if such expenses arise as a result
of fault on the part of Customer.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 3

 



--------------------------------------------------------------------------------



 



8. MUTUAL COOPERATION AND NOTICE OF ERRORS. Each party shall reasonably
cooperate with the other party during implementation of services and throughout
the term of the Agreement as necessary for the performance of the parties’
respective obligations hereunder. As soon as necessary for Argus to fulfill its
obligations under this MSA, and otherwise within a reasonable period of time,
Customer shall respond to any requests by Argus for information or
determinations needed by Argus to perform the services set forth herein.
Customer shall provide to Argus valid, correct, properly formatted and
transmitted data and any other information necessary for Argus to fulfill its
obligations to Customer. Argus agrees to provide to Customer the policies and
procedures for Argus testing to verify that data provided by Customer is
properly loaded and tested prior to its implementation. When Customer and Argus
have agreed that Customer shall conduct testing of or review the testing results
of a process or method, Customer shall have an obligation to promptly notify
Argus of any error in the process or method. In the event an error is identified
in either the testing or subsequent audit or review process Argus agrees to take
prompt action to mitigate damages from further errors and re-perform the service
as provided in Section 9.B. Customer shall advise Argus of any Argus error,
failure in performance, or inconsistency within a prompt period of time after
discovery and in any event no later than the earlier of one year from the
occurrence or sixty (60) days after termination or expiration of the Agreement.
Argus shall have no responsibility to make adjustments with respect to and shall
not be liable for errors about which Customer failed to give such notice to
Argus.
9. PERFORMANCE WARRANTY.
     A. Warranty. Argus shall at all times use reasonable commercial efforts to
fulfill its obligations under each Services Addendum to this MSA; provided,
however, Argus’ commercial efforts shall not be deemed unreasonable to the
extent Argus’ ability to perform was affected by Customer’s breach of its
obligations hereunder or Argus was complying with Customer’s instructions.
Notwithstanding the above Argus warrants to its actual knowledge as of the date
Argus executes this MSA that the use by Customer of the software and systems as
described herein will in no way constitute an infringement or other violation of
any copyright, trade secret, trademark, patent, invention, proprietary
information, non-disclosure, or other rights of any third party. Argus will
notify Customer if a court decides that an infringement or other violation
exists (now or later) and will take action to mitigate damage caused by the
infringement or violation.
     B. Re-Performance Obligations. In the event of any claim by Customer that
Argus has not performed its obligations to provide services as required by this
MSA, the sole obligation of Argus shall be to re-perform any service which does
not conform to this MSA at Argus’ expense, provided that such failure to perform
is not due to an act or omission by Customer. Notwithstanding the foregoing,
Customer acknowledges that certain situations, including but not limited to,
insolvency or dissolution of a Contracted Pharmacy may preclude Argus’ ability
to fully re-perform its obligations in accordance with this MSA. In those
situations, Argus agrees to utilize best efforts in all cases to complete its
re-performance obligations within commercially
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 4

 



--------------------------------------------------------------------------------



 



reasonable limits so that such obligations are re-performed to the fullest
extent possible under the circumstances.
     C. Disclaimers. EXCEPT AS PROVIDED IN THIS SECTION 9, NOTWITHSTANDING ANY
OTHER TERM OF THIS MSA, ARGUS’ SERVICES AND ALL SYSTEMS AND DATABASES DESCRIBED
IN THIS MSA ARE PROVIDED “AS-IS” ON AN “AS AVAILABLE” BASIS, AND ARGUS
SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, REGARDING SERVICES PROVIDED HEREUNDER, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, AND
NON-INFRINGEMENT AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE
OF PERFORMANCE.
10. LIMITATION OF LIABILITY. EACH PARTY’S LIABILITY TO THE OTHER HEREUNDER SHALL
IN NO EVENT EXCEED THE ACTUAL PROXIMATE LOSSES OR DAMAGES CAUSED BY BREACH OF
THIS AGREEMENT, AND ARGUS’ AGGREGATE CUMULATIVE LIABILITY TO ALL OF THE
“CUSTOMER” ENTITIES SHALL IN NO EVENT EXCEED THE AMOUNT SET FORTH IN EXHIBIT B.
NOTWITHSTANDING ANY TERM OF THIS MSA, IN NO EVENT WILL EITHER PARTY TO THIS MSA
BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY,
CONSEQUENTIAL (INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS) OR PUNITIVE DAMAGES
ARISING FROM THE RELATIONSHIP OF THE PARTIES OR THE CONDUCT OF BUSINESS UNDER
THIS MSA (EVEN IF THE RESPONSIBLE PARTY HAS BEEN ADVISED OF OR HAS FORESEEN THE
POSSIBILITY OF SUCH DAMAGES).
Argus services are intended as an aid to, and not a substitute for, the
knowledge, expertise, skill and judgment of Prescribers, Pharmacies or other
healthcare professionals. Pharmacies, Prescribers, other healthcare
professionals, and Customer are individually responsible for acting or not
acting upon information generated and transmitted by Argus, and Argus does not
control or intervene in the healthcare or Program decisions made or actions
taken by Pharmacies, Prescribers, other healthcare professionals, Customer or
Members, and Argus is not responsible therefore.
Notwithstanding any other provision of this MSA, in no event will Argus have any
liability to Customer if Argus has not directly caused such liability by
breaching this MSA or for damages and expenses of any kind arising from any of
the following: (a) Customer’s negligence or failure to perform its obligations
in this MSA or abide by laws and regulations applicable to Customer’s business,
(b) Customer made or directed changes or instructions, or use of data, (c) the
provision of data or information to Argus by Customer or third parties, or the
lack by Customer or others of a right to forward data or information to Argus,
(d) medical, scientific, business, or Program judgments made as a result of
services provided by Argus or as a result of or after consultation with Argus
staff, (e) the stopping of payment on stale checks, complying with the
instructions of Customer or a Pharmacy with respect to the issuance and handling
of checks, and any bank’s issuance and handling of checks, (f) the unauthorized
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 5

 



--------------------------------------------------------------------------------



 



interruption, corruption, use of or access through the Internet of Customer
information except to the extent Customer Proprietary Information was accessible
as a direct result of Argus’ failure to follow in all material respects its
Internet Protocol, (g) the failure of healthcare providers to act in accordance
with medical, pharmacy, or health-care laws, regulations and standards, (h) if
Customer requests Argus to exercise discretion on its behalf, exercising such
discretion, except to the extent Argus has failed to use reasonable care with
respect to the exercise of such discretion.
In addition, notwithstanding any other term of this MSA, in no event will Argus
be liable in contract, tort, or otherwise arising from the relationship of the
parties or the conduct of business under this MSA, for an amount exceeding in
the aggregate the amount set forth in Exhibit B hereto.
11. INDEMNITY.
     A. Argus’ Indemnity to Customer. Subject to Section 10 of this MSA, Argus
shall indemnify Customer and its shareholders, officers, directors, employees,
affiliates and agents, and the successors, representatives and assigns thereof,
for, and hold them harmless from and against, any and all liability, loss,
damage and expense, including attorneys’ fees, arising directly or indirectly
from third party claims against Customer that are the direct result of Argus’
breach of this MSA.
     B. Customer’s Indemnity to Argus. Customer shall indemnify Argus and its
shareholders, officers, directors, employees, affiliates and agents, and the
successors, representatives and assigns thereof, for, and hold them harmless
from and against, any and all liability, loss, damage and expense, including
attorneys’ fees, arising directly or indirectly from the contents of a Program
or from the performance of services for Customer except to the extent such loss,
damage, or expense is the direct result of Argus’ failure to perform its
obligations under this MSA. Because Argus has costs associated with the
retrieval of archived data and is keeping data on Customer’s behalf, Customer
shall reimburse Argus for the expenses and attorneys’ fees Argus incurs in
responding to subpoenas, garnishments, or other legal processes involving
requests for Customer information or property, provided that (except for
instructions to redirect disbursements from one Pharmacy to another due to a
Pharmacy assignment of assets, Pharmacy bankruptcy or other Pharmacy
transaction) Argus has notified Customer of the request prior to complying,
provides a written estimate of the anticipated expenses and receives Customer’s
written approval, which approval shall not be unreasonably withheld, prior to
proceeding.
     C. Indemnity Procedures. Each party’s obligation to indemnify shall apply
only if the party to be indemnified has given the party providing the indemnity
(“Indemnifying Party”) prompt written notice of the claim within thirty
(30) calendar days of becoming aware of a potential claim, provides all
reasonable information and assistance to the Indemnifying Party for the
Indemnifying Party to settle or defend the action, and grants the Indemnifying
Party the sole authority to control the defense and settlement of the claim.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 6

 



--------------------------------------------------------------------------------



 



12. TERMINATION.
     A. Termination for Material Breach. If there is any material default by
either party in the performance of the terms and conditions of this MSA, the
non-defaulting party may terminate this MSA upon forty-five (45) days’ prior
written notice; provided, however, that the defaulting party has not cured such
default within ten (10) days prior to the end of such forty-five (45) day
period. If either party defaults under this MSA, the other party will use
reasonable efforts to mitigate damages caused by such default.
     B. Obligations Upon Termination. Upon expiration or termination of this MSA
(a) Customer will pay contemporaneously with the expiration or termination date
all amounts due Argus; (b) Customer will timely pay all subsequent invoices
(1) for services performed and expenses incurred on or prior to the expiration
or termination date, and (2) for expenses associated with the return to Customer
at Customer’s request of (i) on-line data transferred to electronic media at
Argus’ discretion and archived media stored by Argus, and (ii) direct member
reimbursement and other paper Claim forms; (c) Argus will deliver to Customer
within forty-five (45) business days of the expiration or termination date the
balance of any funds delivered by Customer to Argus for the payment on
Customer’s behalf of Claims Processed through IPNS®, less all sums outstanding
which are owed by Customer to Argus; and (d) Argus shall not be required to
continue to perform services hereunder, including without limitation making
adjustments to Transactions, or, unless Customer and Argus otherwise agree,
providing ongoing storage and maintenance of records.
     C. Termination for Insolvency/Bankruptcy. Either party may terminate this
Agreement effective immediately without liability upon written notice to the
other if any one of the following events occurs: (i) the other files a voluntary
petition in bankruptcy or an involuntary petition is filed against it, (ii) the
other is adjudged as bankrupt, (iii) a court assumes jurisdiction of the assets
of the other under federal reorganization act (iv) a trustee or receiver is
appointed by a court for all or a substantial portion of the assets of the
other, (v) the other becomes insolvent, or (vi) the other makes an assignment of
its assets for the benefit of its creditors.
     D. Termination for Change of Control. Either Party may terminate this MSA
upon 60 days’ written notice if 50% or more of the other party’s common stock or
more than 50% of its assets (such other party being the “Affected Party”) are
acquired or purchased by an entity other than a current owner or affiliate of
the Affected Party or any of its owners in a transaction that is not a public
offering of the Affected Party’s stock (a “Change of Control Event”); provided,
however that a party may exercise such right only if a reasonable person
believes the successor in interest will be unable to fulfill the contractual
obligations of the other party under this MSA as a direct result of the Change
of Control Event.
     E. Termination for Transparency/Auditing/Network Pricing. Notwithstanding
provisions set forth above, the parties agree that Customer may terminate this
MSA effective [***] in the event Customer reasonably determines in good faith
that Argus has not materially met the requirements for [***]. Customer shall
make this determination no earlier than [***] and no later than [***] and shall
provide Argus with written notice of any desired termination within fifteen
(15) business days after such
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 7

 



--------------------------------------------------------------------------------



 



determination is made, but in no event later than [***]. In the event a
termination notice is provided by Customer to Argus as provided herein, Argus
shall have a right to cure the breach within thirty (30) days of receipt of the
notice by taking reasonable steps to provide the required information reflecting
that Argus was in compliance with the provisions relating to [***]
Argus agrees (i) to be fully transparent when providing services to Customer as
provided in this MSA, (ii) that the administrative fees provided in Exhibit C
(except for postage increases as provided therein) will not be modified during
the initial term of the MSA unless mutually negotiated and agreed to by the
parties, (iii) all other expenses that may be considered a fee (including
pharmacy network rates) shall be [***] auditable as provided in Section 16
below, (iv) that all edits will contain explicit criteria that are measurable
when compared to the supporting invoices, (v) that upon request, the Argus
account team designated for Customer shall meet with Customer monthly during the
first quarter and quarterly thereafter, (vi) prior to appointing a new account
manager for Customer, Argus shall allow Customer to approve the individual as
long as such determination by Customer is reasonable and made in good faith, and
(vii) to provide Customer with the list of [***] within 30 days of the execution
of this MSA and throughout the term of this MSA as list materially changes. The
parties hereby agree to mutually develop a plan to allow manual, paper and DMR
Claims to be Processed in accordance with this Addendum. As mutually agreed upon
by the parties, Customer may obtain an updated list of [***].
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 8

 



--------------------------------------------------------------------------------



 



F. Termination for Material Change in Reimbursement Rates. Notwithstanding
provisions set forth above, the parties agree that Customer may terminate this
MSA effective on [***] in the event that Customer reasonably determines in good
faith that the [***]. Customer shall provide Argus with written notice of any
desired termination within fifteen (15) business days after such determination
is made. In the event a termination notice is provided by Customer to Argus as
provided herein, the parties shall work together in good faith to mutually agree
upon the overall impact to Customer and Argus shall have a right to cure the
breach within thirty (30) days of such determination by taking reasonable steps
[***].
13. PRIVACY AND SECURITY COMPLIANCE.
     A. In rendering the services described herein, Argus may receive from or
transmit to Customer individually identifiable health information of members
which is “protected health information” (“HIPAA PHI”) within the meaning of the
regulations promulgated pursuant to the Health Insurance Portability and
Accountability Act (“HIPAA”) and codified at 45 CFR Parts 160 and 164 as amended
from time to time (the “HIPAA Privacy Rules”) or which is non-public personal
information (“NPPI”) within the meaning of the regulations promulgated by a
state with jurisdiction over this MSA in response to the privacy provisions of
the Gramm Leach Bliley Act (“GLBA Privacy Rules”). For purposes of this
Section 13, any HIPAA PHI and NPPI received from or transmitted to Customer
shall be referred to collectively as Protected Information (“PI”).
     B. If Argus engages in a pattern of activity or practice that constitutes a
material breach of this section and the breach is not cured under the procedures
set forth in Section 12(A), the Customer may terminate this MSA under the
procedures set forth in Section 12.
     C. Argus agrees not to use or disclose PI which has not been de-identified
except (i) in conjunction with the services described in the MSA; (ii) as
covered entities are permitted with or without consent by the HIPAA and GLBA
Privacy Rules; (iii) to provide data aggregation related to the health care
operations of Customer; (iv) to fulfill its present or future legal
responsibilities; or (v) for its proper management or administration. Within a
reasonable period of time under the circumstances of discovery, Argus agrees to
report to Customer any use or disclosure of the PI not provided for in this
subsection.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 9

 



--------------------------------------------------------------------------------



 



     D. Argus agrees to use appropriate safeguards to prevent the use or
disclosure of PI which is contrary to the uses or disclosures authorized in
Subsection (C) of this Section 13.
     E. Argus agrees to hold agents and subcontractors that have access to HIPAA
PHI to the same standards as set forth in this Section 13. Argus agrees to enter
into written agreements imposing equivalent requirements on any non-affiliate
subcontractors that have access to HIPAA PHI.
     F. Upon reasonable notice and during normal business hours, Argus agrees to
make its internal practices, books, and records relating to the use and
disclosure of PI received from, or created on behalf of, Customer available to
the Secretary of the Federal Department of Health and Human Services for
purposes of determining Customer’s compliance with the HIPAA Privacy Rules.
     G. Argus shall maintain an information security program to implement,
maintain, and use administrative, technical, and physical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of electronic HIPAA PHI (“e-PHI”) that Argus creates, receives,
maintains, or transmits on Customer’s behalf.
     H. Argus will, at termination or expiration of the MSA, in compliance with
the recordkeeping provisions of this MSA, return or destroy all PI received
from, or created by Argus on behalf of, Customer which Argus still maintains in
any form, and, in compliance with the recordkeeping provisions of this MSA, will
not retain any copies of such information. If such return or destruction is not
feasible or is not in accordance with the recordkeeping provisions of this MSA,
Argus will extend the protections of Subsections (A)-(G) of this Section 13 to
the PI and will limit further uses and disclosures to those purposes that make
the return or destruction of the PI infeasible.
     I. Pursuant to the following parameters, Argus will report to Customer
(a) any successful unauthorized access, use, disclosure, modification, or
destruction of Customer’s e-PHI of which Argus becomes aware or (b) unauthorized
interference with system operations in Argus’ Information System of which Argus
becomes aware:

  •   Not more than twenty-four (24) hours after Argus learns of any such
incident, Argus will notify Customer’s Privacy Office (or Privacy Official). The
notification will identify the nature of the incident, and to the extent
possible, identify the e-PHI affected by the incident.     •   Not more than
forty-eight (48) hours after Argus learns of any such incident, Argus will
provide a report to Customer’s Privacy Office (or Privacy Official). The report
will identify the e-PHI affected by the incident and the corrective actions
Argus took or will take to correct the incident.     •   Not more than five
(5) days after Argus learns of any such incident, Argus will provide a report to
Customer’s Privacy Office (or Privacy Official). The report will identify
actions Argus will take to prevent future incidents.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 10

 



--------------------------------------------------------------------------------



 



  •   Argus will in a reasonable time provide such other information, including
a written report, as Customer may reasonably request in writing.     •   For the
purposes of this Addendum, contact with Customer will be on normal business
days, Monday through Friday, 8:00 a.m. through 5:00 p.m. of Customer’s time
zone, unless Customer provides emergency contact information to the Argus
Privacy Officer.

     J. Within forty-five (45) days of receipt of a request by Customer for
access to a Member’s HIPAA PHI contained in a Designated Record Set (as such set
is then defined by HIPAA regulation), Argus shall, at Customer’s cost if the
data is archived, make available to Customer such HIPAA PHI for so long as such
information is maintained in the Designated Record Set as set forth in 45 C.F.R.
§ 164.524 provided that Customer does not have a copy of such information. Argus
and Customer will discuss sharing the cost in some manner if the cost is
material. In the event any Member requests access to HIPAA PHI directly from
Argus, Argus shall, as soon as reasonably practicable, forward such request to
Customer. Any responses to or denials of access to the HIPAA PHI requested shall
be the responsibility of Customer.
14. CONFIDENTIALITY. Proprietary Information shall include the terms of this MSA
(but not the existence thereof), its terms and all information disclosed by each
party to the other pursuant to negotiations between the parties. When used with
respect to Customer, Proprietary Information shall mean all information
pertaining to Program Specifications and to Protected Information (as defined in
Section 13 hereof). When used with respect to Argus, Proprietary Information
shall mean: (a) all information pertaining to Argus’ business and services,
(b) Argus databases, software, layouts, designs, formats, procedures in any form
of expression, processes, tags, applications, systems, interfaces, interface
formats and protocols, and technology and all elements thereof, (c) files,
compilations, analyses, publications, edits, protocols, documents and reports,
both internal and available to customers, Providers, and others, including
without limitation information, analyses, and recommendations provided by Argus,
and (d) developments, changes, modifications, new features or functionality made
at the request or expense or both of Customer.
The term “Proprietary Information” does not include information which (1) has
been or may in the future be published or is now or may in the future be
otherwise in the public domain through no fault of the receiving party;
(2) prior to disclosure pursuant to this MSA, or during negotiations therefore,
is property within the legitimate possession of the receiving party;
(3) subsequent to disclosure pursuant to this MSA is lawfully received from a
third party having rights in the information without restriction of the third
party’s right to disseminate the information and without notice of any
restriction against its further disclosure; (4) is independently developed by
the receiving party through its agents who have not had access to such
Proprietary Information; or (5) is obligated to be produced under order of a
court of competent jurisdiction or other similar requirement of a governmental
agency.
Each party represents and warrants that it has the right to disclose its
Proprietary Information to the other party. Each party acknowledges and agrees
that the other party’s Proprietary Information constitutes confidential material
and trade secrets of the
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 11

 



--------------------------------------------------------------------------------



 



other party. Customer acknowledges and agrees that from time to time: (1) Argus
uses certain information which is not identifiable by Member or Argus customer
to report industry trends, benchmarks and the like (“Blind Reporting”), 2) Argus
may provide Member or other Customer information to state or federal bodies (or
their parties acting on behalf of such bodies) that request it for Medicaid or
Medicare subrogation or for other purposes the agencies represent is allowed by
law (“Required Reporting”), and (3) Argus discloses Customer Proprietary
Information to Contracted Pharmacies as Argus deems necessary to operate the
Argus Network or Customer Network and to Pharma Companies as Argus deems
necessary to provide rebate services as applicable. Each party agrees to hold
the other party’s Proprietary Information in confidence, to use and reproduce
such Proprietary Information only to accomplish the intent of this MSA, and to
use reasonable care to avoid unauthorized disclosure or use of the Proprietary
Information; provided, however, that Argus may use Customer’s Proprietary
Information as set forth herein.
All Proprietary Information, unless otherwise agreed in writing, remains the
exclusive property of the disclosing party. For purposes of this MSA, the
existence of a copyright notice or claim will not cause or be construed to cause
any part of the Proprietary Information to be published in the public domain.
The parties agree that immediately upon termination of this MSA, without regard
to the reason for termination, the parties shall return to one another all
written materials containing Proprietary Information that is the property of the
other party.
If Customer is required to file this MSA or any portion thereof with, or to
provide any information pertaining to this MSA to, any state or federal agency
or regulatory body, it shall notify Argus sufficiently in advance for Argus to
work in good faith with Customer to redact such provisions and to keep
confidential such information as Argus deems sensitive. Customer acknowledges
that at a minimum Argus considers Exhibits B and C as confidential, as well as
any Argus pharmacy network disbursement schedules and other monetary amounts
contained in any addendum. Customer shall use its best efforts to advance Argus’
position with the governmental agency or regulatory body that such provisions or
information should not be provided or should not be made publicly available, and
Customer shall keep Argus apprised of any decision by the agency or regulatory
body in this regard. Customer shall provide Argus with copies of all written
communications with the agency or regulatory body pertaining to the services to
be provided hereunder or with respect to this MSA. Notwithstanding the
foregoing, the parties hereby agree that if Customer reasonably determines, in
its sole discretion, that this MSA is a material contract for Customer, as
defined by the SEC, the parties will mutually agree in good faith to provisions
that should be redacted prior to submission to the SEC and any amendments to
this Section of the MSA that are desirable to supplement the submission to the
SEC. Any such submissions shall be subject to compliance with the notice and
cooperation provisions provided above. Argus acknowledges that Customer is not
the deciding party regarding whether certain information is granted confidential
treatment as requested.
The parties agree that monetary damages will be difficult to ascertain in the
event of any breach of this Section 14 or of Section 15 and that monetary
damages alone would not suffice to compensate a party for such breach. The
parties agree that in the event of violation of this Section 14 or of
Section 15, without limiting any other rights and
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 12

 



--------------------------------------------------------------------------------



 



remedies, an injunction may be brought against any party who has breached or
threatened to breach this Section 14 or of Section 15. In any proceeding upon a
motion for equitable relief, a party’s ability to answer as to damages shall not
be interposed as a defense to the granting of such equitable relief.
15. OWNERSHIP, USE OF NAME, PRESS RELEASES. Each party shall retain full and
exclusive ownership and all rights over its respective Proprietary Information,
and the programming, conception, development or enhancement thereof, and over
its publications, trade secrets, copyrights, trademarks and patents, and the
other party shall not purport to have ownership thereof. Customer shall not
copy, reverse engineer, decompile or disassemble or otherwise attempt to create
or derive the source code of any Argus software or system. Customer agrees not
to take any action which would mask, delete or otherwise alter any Argus
on-screen disclaimers or copyright, trademark and service notifications provided
by Argus from time to time, or any “point and click” features relating to
acknowledgement and acceptance of such disclaimers and notifications. Customer
acknowledges that Argus’ software, systems, products, services and related
documentation may contain trade secrets of Argus or third parties and may be
patented or copyrighted. Customer agrees not to make or distribute any copies of
the foregoing without Argus’ consent. Neither party shall release information to
the press or, except as necessary to perform its obligations hereunder, over the
Internet referring to the other party without the express written consent of the
other party.
16. RIGHT TO AUDIT. Customer may conduct on-site audits reasonable in scope at
reasonable times, during regular business hours and upon reasonable advance
notice of the records, information and [***] pertaining to services Argus
provides to Customer. The content of such audits may include, but shall not be
limited to, applicable policy and procedure review, process validation,
reporting to demonstrate compliance with contractual and regulatory
requirements, [***] as provided above, financial audit support, [***] and such
other documents as are reasonably necessary to complete a comprehensive audit of
the services rendered under this MSA. Customer-designated auditors shall execute
confidentiality agreements satisfactory to Argus. Argus shall allow regulators
to audit services provided hereunder as required by regulations applicable to
Customer, and Customer shall give Argus prompt written notice upon learning that
any such regulatory audit is to occur. [***]. Argus will comply with Customer’s
request for all information relative to the activities noted above consistent
with CMS and Part D audit guidelines. Argus will respond promptly to Customer’s
information request, as well as, respond with corrective action as mutually
agreed and as identified by compliance audit consistent with CMS and Part D
guidelines. From time to time, as a result of audit findings, Customer may make
recommendations which may require Argus to add or revise drug classifications or
drug coding. In particular, audit findings may reveal adverse impact on the
member. In the event the adverse impact is determined to be in violation of
applicable CMS requirements in effect currently or as may be amended from time
to time, the parties will agree to cure these situations as appropriate.
17. FORCE MAJEURE. Any party’s delay in, or failure of, performance under this
MSA (other than Customer’s failure to pay the fees and expenses due Argus for
services performed or to reimburse Argus for disbursements) shall be excused
where such delay or failure is caused by an act of nature, fire, act of war or
terrorist act, or other
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 13

 



--------------------------------------------------------------------------------



 



catastrophe; electrical, computer, software, transmission, power, communications
or mechanical failure; work stoppage, delays or failure to act of any carrier or
agent; direction or effect of an order from a court or government agency or
body; functions or malfunctions of the Internet, telecommunications services
(including wireless), firewalls, encryption systems or security devices; or any
other cause beyond a party’s reasonable control.
18. COMPLIANCE WITH LAWS. Argus represents and warrants that it will comply with
the laws, regulations, and governmental policies, guidelines and instructions
applicable to its provision of services under this MSA (“Governmental
Obligations”) within a reasonable period of time after Argus becomes aware of
the Government Obligations, except as provided in the following paragraph,
provided that Customer complies with its obligations and has satisfied the
representations and warranties in this Section. Customer represents and warrants
that the Specific Performance Obligations referred to in Section 4 of this MSA
set forth all of Argus’ performance obligations, including without limitation
formats for data transmission and time periods for disbursements, required by
such Governmental Obligations on the Effective Date. Customer agrees to promptly
notify Argus of any Governmental Obligations (regardless of whether they existed
on the Effective Date) that impact or add to Argus’ Specific Performance
Obligations hereunder (“Additional Obligations”) as soon as practical after
Customer has become aware of the same, including without limitation any changes
to the Specific Performance Obligations required by any addendum the parties may
execute or attach hereto.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 14

 



--------------------------------------------------------------------------------



 



If Argus is notified by Customer or otherwise that Argus’ Specific Performance
Obligations or this MSA should be added to or altered as a result of Additional
Obligations, Argus shall make such changes as the structure of IPNS® allows at
Argus’ then current rates unless otherwise mutually agreed to by Customer and
Argus. If in Argus’ reasonable discretion Additional Obligations have a
materially adverse financial effect on Argus’ interest in this MSA, Argus and
Customer cannot come to agreement on fees and implementation schedules for the
Additional Obligations, and Customer is not interested in having or cannot
legally have Argus perform its obligations hereunder unless it also performs the
Additional Obligations, then Argus may terminate the Agreement [***] advance
written notice to Customer. Customer shall not assert any claim against Argus
for monetary damages or equitable relief or otherwise for Argus’ failure to
perform the Additional Obligation from the date of notice to Argus of the
Additional Obligation through the date agreed to by the parties for
implementation of such obligation, or, if Argus exercises a right to terminate
the Agreement, through the termination date.
Customer agrees to comply with all laws, regulations, and governmental policies,
guidelines and instructions applicable to receipt from Argus of services
hereunder; provided however, that this obligation shall not relieve Customer of
its obligations in this Section or elsewhere in the Agreement.
The terms of this Section 18 relating to Argus’ right to terminate this MSA if
the parties do not reach agreement respecting Additional Obligations and
Customer’s agreement not to assert claims against Argus if Argus exercises its
termination right (set forth in the second and third sentences of the second
paragraph of this Section 18) apply to this MSA, including any exhibits,
schedules, appendices or addenda to this MSA and those provisions in this
Section 18 are not modified, preempted or affected in any manner by a provision
in an exhibit, schedule, appendix or addendum that provides that the terms of
that exhibit, schedule, appendix or addendum govern or control in the event of
conflicting provisions.
19. DIRECT/INDIRECT REMUNERATION REPORTING. Argus agrees to report to Customer
on a quarterly basis all Direct/Indirect Remuneration (DIR) which includes
discounts, chargebacks or rebates, cash discounts, free goods contingent on a
purchase agreement, up-front payments, coupons, goods in kind, free or
reduced-price services, grants, or other price concessions or similar benefits
from manufacturers, pharmacies or similar entities obtained by Argus, regardless
of whether the Argus retains all or a portion of the direct and indirect
remuneration or passes the entire direct and indirect remuneration to Customer.
In addition, Argus agrees to provide Customer an annual attestation that all
amounts which could be considered DIR, as defined above have been reported to
Customer as required.
20. DISPUTE RESOLUTION. The parties will resolve issues, disputes and
controversies as described on Exhibit E to this MSA.
21. MISCELLANEOUS.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 15

 



--------------------------------------------------------------------------------



 



     A. Notices. All notices, demands and other communications given or
delivered under this MSA must be in writing and will be deemed to have been
given when (a) delivered personally to the recipient, (b) sent to the recipient
by reputable overnight courier service (charges prepaid), (c) mailed to the
recipient by registered or certified mail, return receipt requested and postage
prepaid, or (d) sent by facsimile with confirmation of transmission by the
transmitting equipment (except that notice delivered by facsimile will only be
effective if the notice is also delivered by hand, sent by reputable overnight
courier service (charges prepaid) or mailed, postage prepaid, registered,
certified or express mail, within two (2) business days after its delivery by
facsimile). These notices, demands and other communications must be sent to the
parties at the following addresses (or to another address that a party may
specify by notice given to the other party under this provision):
     If to Argus:
     Argus Health Systems, Inc.
     1300 Washington Street
     Kansas City, Missouri 64105-1433
     Attn: Contracts and Compliance Department
     Fax: (816) 435-7465
     with a copy to:
     General Counsel
     DST Systems, Inc.
     333 W 11th Street
     Kansas City, MO 64105
     Fax: (816) 435-8630
     If to Customer:
     HealthSpring
     44 Vantage Way, Suite 300
     Nashville, TN 37228
     Attn: Chief Operating Officer
     Fax: (615) 291-7011
     with a copy to:
     General Counsel
     HealthSpring
     2900 North Loop West
     Suite 1300
     Houston, TX 77092
     Fax: (832) 553-3584
     B. Assignment. This MSA and the rights and obligations hereunder shall not
be assigned by either party without prior written consent of the other party;
provided,
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 16

 



--------------------------------------------------------------------------------



 



however, that such consent shall not be required in the event this MSA, or any
rights or obligations hereunder, are assigned by a party as a result of the sale
of substantially all of the party’s business or assets or as a result of a
reorganization, merger or business consolidation involving the assigning party.
This MSA shall be binding upon and inure to the benefit of the respective
successors, permitted assigns and legal representatives of the parties hereto.
     C. Counterparts. This MSA may be executed in counterparts, all of which
together shall be deemed one and the same agreement.
     D. Governing Law. Except as provided below, this MSA shall be governed by
and construed in accordance with the laws of the State of Texas for services
rendered to Texas HealthSpring, LLC; in accordance with Alabama law for services
rendered to HealthSpring of Alabama, Inc., in accordance with Illinois law for
services rendered to HealthSpring of Tennessee, Inc. d/b/a HealthSpring of
Illinois, in accordance with Tennessee law for services rendered to HealthSpring
of Tennessee Inc. and in accordance with Florida law for services rendered to
HealthSpring of Florida, Inc. without regard to its principles of conflicts of
law. Notwithstanding the foregoing, for services rendered to any of the
aforementioned parties relative to the Medicare Advantage program this Agreement
shall be governed by and construed in accordance with applicable Federal law. In
addition this Agreement shall incorporate by reference the applicable laws and
regulations for all applicable state and federal law. Notwithstanding the first
sentence, the provisions of this MSA relating to Argus’ liability (including the
provisions limiting the amount of Argus’ liability under this MSA) shall always
be governed by and construed in accordance with Missouri law.
     E. Independent Contractor. Customer and Argus shall be considered
independent of each other at all times. Nothing in this MSA shall be construed
to constitute the existence of any agency, joint venture, partnership or
fiduciary relationship between the parties. Argus shall choose the means to be
employed and the manner of carrying out its obligations in this MSA.
     F. Entire Agreement. This MSA, together with the exhibits and addenda
hereto, constitutes the entire understanding of the parties with respect to the
subject matter of this MSA and supersedes and replaces all prior or
contemporaneous responses to requests for proposals or information, marketing
literature, negotiations, understandings and representations, whether oral or
written. No supplement, modification or amendment of this MSA shall be binding
unless contained in a writing signed by each of the parties to this MSA. No
agent of any party hereto is authorized to make any representation, promise or
warranty inconsistent with the terms hereof. That certain agreement between the
parties dated January 1, 2006 and all amendments to that agreement regarding the
same or similar services (the “Original Agreement”) is hereby terminated and
replaced by this MSA with the understanding that certain terms will survive the
termination in accordance with Section 20K of the Original Agreement.
     G. Validity. If an arbitrator, court or administrative agency determines
any provision of this MSA invalid, the provision shall be interpreted to the
greatest extent permitted by law to give effect to the parties’ intentions, and
the determination shall not affect the enforceability of any other provision.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 17

 



--------------------------------------------------------------------------------



 



     H. Waiver. The waiver by any party of any breach of any provisions of this
MSA shall not operate, or be construed, as a waiver of any subsequent breach.
     I. No Third Party Beneficiaries. This MSA is intended solely for the
benefit of the parties. In no event will any third party, including without
limitation any Program Sponsor, Pharmacy, Prescriber, Member, bank, governmental
entity, or contractor or client of Customer, have any rights under or right to
enforce the terms of this MSA.
     J. Binding Effect. This MSA shall be binding upon each party’s successors
and permitted assigns and shall inure to the benefit of and be enforceable by
each party’s successors and permitted assigns.
     K. Survival. Sections 7 (Customer’s Payment of Argus’ Invoices), 8 (Mutual
Cooperation), 9 (Performance Warranty), 10 (Limitation of Liability), 11
(Indemnity), 12 (Termination), 13 (Privacy and Security Compliance) 14
(Confidentiality), 15 (Ownership), 16 (Right to Audit) and 21 (Miscellaneous)
shall survive termination or expiration of this MSA; provided, however, that
Argus’ obligation in Section 9(B) to re-perform shall not survive for longer
than six (6) months after termination or expiration of the MSA.
     L. Headings. The headings in this MSA are for convenience only and shall
not be used to construe the meaning of the provisions in or to interpret this
MSA.
     M. Other Business. Argus may participate in claim verification programs
involving certain public benefits (i.e., governmental relief programs), health
plans, pharmaceutical manufacturers and other parties that are utilized to
facilitate instant rebates, coupons or instant savings at the point of sale.
Argus will not sponsor these programs and will only provide its traditional back
office infrastructure and administrative services (claims processing, retail
network and reporting) to support these programs. Argus will process these
claims for secondary funding eligibility and available secondary funding may be
credited to the patient electronically at the point of sale and applied to
amounts not covered by the primary payor, including co-payments. Authorized
pharmacy reimbursements may be funded by the applicable party that contracts
with Argus for these services. The claim verification programs will not involve
Member data or information on the primary payor, even if such payor is an Argus
client, and Argus will be unable to verify formulary status of submitted
secondary claims.
[SIGNATURES ON THE FOLLOWING PAGES]
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 18

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

                              ARGUS HEALTH SYSTEMS, INC.       HEALTHSPRING OF
TENNESSEE, INC.    
 
                           
By:
  /s/ Jonathan Boehm       By:   /s/ Gerald V. Coil    
 
                           
 
  Printed Name:   Jonathan Boehm           Printed Name:   Gerald V. Coil    
 
  Title:   President           Title:   Secretary    
 
  Date:               Date:   February 26, 2009    

            HEALTHSPRING OF TENNESSEE, INC
d/b/a HEALTHSPRING OF ILLINOIS
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:   Secretary       Date:  February 26, 2009     TEXAS HEALTHSPRING, LLC
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:   Secretary       Date:  February 26, 2009       HEALTHSPRING OF ALABAMA,
INC.
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:   Secretary       Date:  February 26, 2009     HEALTHSPRING OF FLORIDA,
INC.
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:   Secretary       Date:  February 26, 2009     HEALTHSPRING LIFE & HEALTH
INSURANCE COMPANY, INC.
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:   Secretary       Date:  February 26, 2009  

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
HealthSpring/Argus
Page 19

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MSA: DEFINITIONS

1.1   ACCESS INFORMATION. The unique identifier, password and related
information necessary for Customer’s on-line users to have the electronic
capability to view and modify IPNS® files or to use RxFocus®.

1.2   ADJUSTED CLAIM. The final result after at least one critical data element
in a Claim has been changed and the Claim has been re-Processed.

1.3   ARGUS FORMAT. With respect to Claims submitted or Claims history provided
on electronic or magnetic media, the NCPDP or other industry standard format
specified or accepted and machine readable by Argus and containing Required
Information. With respect to Claims submitted or Claims history provided on
paper, a UCF Form and Argus transmittal form containing legible, complete and
identifiable information and forwarded to an Argus designated post office box.
With respect to IPNS® file information, complete, legible, and identifiable
information in the record layout specified or approved by Argus.

1.4   ARGUS NETWORK. A group of Argus Pharmacies that have agreed to participate
in an Argus Network under a Participating Pharmacy agreement.

1.5   ARGUS NETWORK AGREEMENT (ANA). The applicable Disbursement schedule
elected by Argus Pharmacies by executing a schedule for an Argus Network.

1.6   AVERAGE WHOLESALE PRICE (AWP). The benchmark price in IPNS® for a given
pharmaceutical product. IPNS® has a benchmark price established and reported by
First DataBank or such other nationally recognized third party pricing source as
selected by Argus in its sole discretion (“Pricing Source”). Argus will confer
with Customer should it determine that a change in the Pricing Source is
warranted. Such pricing will be updated in IPNS® by Argus on no less than a
weekly basis (or more frequently in Argus’ sole discretion, except as noted
below) or as otherwise required by law with data received from the Pricing
Source; provided, however, Argus receives usable and acceptable data from such
Pricing Source, which if not received timely could result in delays. Pricing
will be based on the 11-digit NDC for the actual package size of the
pharmaceutical product dispensed. AWP does not represent a wholesale price, but
rather is a fluctuating benchmark provided by third party pricing sources such
as First DataBank. Argus agrees that AWP as published by the Pricing Source
(currently First DataBank) shall not be altered prior to its use in determining
reimbursements to Participating Pharmacies.

1.7   ARGUS PHARMACY or ARGUS PHARMACIES. A Pharmacy that has elected, either
independently or through an Intermediary, to participate in an Argus Network
which Customer is utilizing.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit A — Definitions
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MSA: DEFINITIONS

1.8   CHECK REGISTER. For a Financial Cycle, a listing of checks to be issued to
Participating Pharmacies in Customer Networks.

1.9   CLAIM. The request in Argus Format of a Contracted Pharmacy for amounts
due under a Program to the Contracted Pharmacy or Member subsequent to the
Contracted Pharmacy’s provision of prescription drugs or of certain other
healthcare-related products or services to a Member.

1.10   CLIENTS. Customers of Argus for which Argus performs Claims Processing.

1.11   CONTRACTED PHARMACY or CONTRACTED PHARMACIES. All Argus Pharmacies and
Participating Pharmacies.

1.12   COPAYMENT. That portion of a Contracted Pharmacy charge which a Member is
required to pay the Contracted Pharmacy in accordance with the applicable
Program. For purposes of the Medicare Part D Prescription Drug Programs and
commercial programs offered by Customer, zero balance logic shall not apply and
the copayment Argus provides to a Contracted Pharmacy at POS will equal the
lower of the network reimbursement (e.g., AWP discount or MAC plus dispensing
fee), standard copayment (including that which applies to Members qualifying for
the low-income subsidy) or the Contracted Pharmacy’s Usual and Customary Charge.
Claims processed under a Customer established benefit plan requiring 100% Member
copayment will receive the Argus-contracted network reimbursement (e.g., the
lesser of the Contracted Pharmacy’s Usual and Customary Charge and the
discounted reimbursement rate).

1.13   COVERED MEDICATIONS. Those prescription drugs, injectables, compounds,
supplies, and other items which are legally prescribed by an authorized,
licensed Prescriber and are covered by a Program.

1.14   CUSTOMER NETWORK. A group of Participating Pharmacies that have agreed to
participate in a Network under an agreement with Customer.

1.15   DENIED CLAIM. A Claim that contains sufficient accurate information to
allow Processing but for which no payment is made to a Member or Contracted
Pharmacy due to Program edits.

1.16   DISBURSEMENT. An amount due a Contracted Pharmacy under a Contracted
Pharmacy Agreement and paid to the Contracted Pharmacy during a Financial Cycle
pursuant to the terms of the Services Addendum to MSA for Claims Processing and
Related Services.

1.17   DISPENSE AS WRITTEN (DAW) CODE. The code promulgated by the NCPDP used to
indicate the reason for dispensing a multi-source brand-named medication, and
must comply with Customer benefits.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit A — Definitions
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MSA: DEFINITIONS

1.18   DRUG UTILIZATION REVIEW (DUR) MESSAGE. An on-line message that alerts a
Contracted Pharmacy of a potential interaction and/or potential resulting
therapeutic implications of various drugs.

1.19   DUPLICATE CLAIM. A category indicating that a Claim with identical data
is already on file for the member.

1.20   ELIGIBLE. A Member entitled to Pharmacy Services under a Program.

1.21   FINANCIAL CYCLE(S). The interval of time between payment by Customer,
Argus or others to Pharmacies or Members of amounts due under a Program in
compliance with applicable prompt payment requirements as required by state or
federal law, rule or regulations.

1.22   FORMULARY. A list of preferred drug items developed, published, and
periodically revised by Customer, which licensed Prescribers are encouraged to
prescribe and Contracted Pharmacies are encouraged to fill, consistent with
their professional medical judgment and applicable Laws, Pharmacy Standards, and
procedures, and could also mean information about the cost-effectiveness of such
drugs.

1.23   FORMULARY BENEFIT DESIGN (FBD). The way in which Customer has designed
coverage to Members for their use of pharmaceutical products. Customer can
design benefits so that (1) prescribers are encouraged to prescribe products
listed in the Formulary but the Member has the same coverage regardless of
whether an On-Formulary product is dispensed, (2) there is a co-pay differential
that incents the Member to obtain On-Formulary products, or (3) there is
coverage only for closed Formulary products.

1.24   FORMULARY COMPLIANCE OBLIGATIONS. To the extent applicable, the terms in
each Pharma Company Agreement that define formulary status requirements for each
product On-Formulary and criteria for determining whether Customer’s utilization
of a Pharma Company’s products is eligible for rebates.

1.25   IDENTIFICATION CARD. A printed card that is issued by Argus or Customer
to a Member and that is used to identify the Member and covered dependents (but
not to guarantee Program coverage of a particular Pharmacy Service).

1.26   INTEGRATED PHARMACY NETWORK SYSTEM (“IPNS®”). Argus’ system for the
electronic processing of prescription and certain other Claims submitted under
Programs.

1.27   INTERMEDIARY. A pharmacy services administrative organization or an owner
or operator of a Contracted Pharmacy.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit A — Definitions
HealthSpring/Argus
Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MSA: DEFINITIONS

1.28   LAWS. All local, state and federal laws, regulations, constitutions,
charters, acts, statutes, ordinances, codes, rules, orders, decrees, judgments,
or other legislative, judicial, or administrative actions applicable to
Contracted Pharmacy.

1.29   MANAGEMENT SERVICE AGREEMENT (MSA). This Agreement and exhibits and
addenda thereto.

1.30   MARKET RATES. Argus’ rates in effect at the time the definition is
applied.

1.31   MAXIMUM ALLOWABLE COST (MAC). The maximum allowable cost of a drug
pursuant to a list that establishes an upper limit reimbursement price for
certain multiple-source drugs dispensed without regard to the specific
manufacturer whose drug is dispensed. Argus will update the Argus MAC listing no
less frequently than monthly to reflect changes in marketplace pricing of
generic products. [***].

1.31   MEMBER. An Eligible person who is enrolled in the Program, meets all of
the eligibility requirements for membership in such Program and is entitled to
the healthcare-related benefits of the Program.

1.32   MSA. This Agreement and exhibits and addenda thereto.

1.33   NATIONAL COUNCIL FOR PRESCRIPTION DRUG PROGRAMS (NCPDP). A
pharmaceutical-industry trade association that has developed a format used for
the transmission between Pharmacies and claims processors on electronic or
magnetic media of pharmacy Claim data and issues NPI numbers.

1.34   NATIONAL DRUG CODE (NDC). An identifier for a prescription drug published
by the pharmaceutical industry.

1.35   NATIONAL PROVIDER IDENTIFIER (NPI). A unique identification number issued
by NCPDP for use by covered health care providers to identify Prescribers as
required by the Health Insurance Portability and Accountability Act
(HIPAA) Administrative Simplification Standard.

1.36   NETWORK. A group of Contracted Pharmacies that have agreed to participate
in an Argus Network or a Customer Network.

1.37   PAID CLAIM. A Claim that has been found to represent a covered
healthcare-related benefit and requires reimbursement by the Plan.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit A — Definitions
HealthSpring/Argus
Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MSA: DEFINITIONS

1.38   PARTICIPATING PHARMACIES. Any person or entity authorized to act as a
pharmacy and properly licensed to dispense prescription drugs which has a
written agreement with Customer, or its network pharmacy administrator, to
provide Products and services to Members.

1.39   PAYMENT REGISTER. For a Financial Cycle, a listing of payments due each
Contracted Pharmacy in an Argus Network resulting from Argus’ Processing Claims
on behalf of Customer.

1.40   PHARMACY. A pharmacy or other provider of healthcare-related products and
services that participates in rendering to Members of a Program certain products
and services covered under a Program.

1.41   PHARMACY SERVICES. Those pharmacy services provided through a Network,
including the dispensing of Covered Medications and related counseling and
product consultation.

1.42   PHARMACY STANDARDS. Standards that meet the greater of (a) the
pharmaceutical care, skill and diligence that is customarily rendered by
pharmacies in the United States (if measurable, or if not measurable, that is
customarily rendered in the largest geographical area for which it is
measurable), or (b) the pharmaceutical care, skill and diligence that is
customarily rendered by Contracted Pharmacies as a group.

1.43   PRESCRIBER. A physician or other healthcare professional who legally
prescribes a healthcare-related product or service to Members and such person’s
agents and has obtained an NPI number from NCPDP.

1.44   PROCESS(ING). The review of Claims to determine whether and to what
extent they meet Program Specifications, and, if Customer requests, the
determination of amounts due a Contracted Pharmacy or, if applicable, a Member
under a Program.

1.45   PROCESSING MESSAGES. Messages sent electronically by Argus pertaining to
Network or Program information, including without limitation step therapy
protocol and Formulary information.

1.46   PRODUCT. Any pharmaceutical product of a Pharma Company for which such
Pharma Company is willing to make a Reimbursement.

1.47   PROGRAM. The contractual provision by an entity other than Argus of
healthcare benefits to Members pursuant to which the Contracted Pharmacies and,
if applicable, Members, receive funds for prescription drugs, durable medical
equipment, and other healthcare-related goods and services as determined by a
unique combination of factors including without limitation coverage
specifications, reimbursement criteria and methods, and eligibility
requirements.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit A — Definitions
HealthSpring/Argus
Page 5

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MSA: DEFINITIONS

1.48   PROGRAM SPECIFICATIONS. The IPNS® specifications agreed to by Customer
and Argus that reflect the combination of Program and healthcare industry
factors that determine amount due to Contracted Pharmacies and, if applicable,
Members, under a Program.

1.49   PROGRAM SPONSOR. The entity that contracts for the provision of
healthcare benefits to Members.

1.50   PROPRIETARY INFORMATION. This term is defined in Section 14 of the MSA.

1.51   REBATE FORMULA. The formula pursuant to which Reimbursements will be paid
by Pharma Companies.

1.52   REBATE REIMBURSEMENT. The amount determined by the Rebate Formula.

1.53   REBATE REIMBURSEMENT CYCLE. The specific calendar period, but no less
than quarterly, for which a Reimbursement is to be paid by a Pharma Company to
Argus on behalf of Customer as specified in the Pharma Company Agreement. All
rebates earned will be collected within three cycles.

1.54   REGULATORY FEE. The meaning set forth in Section 2.7 of this Addendum.

1.55   REQUIRED INFORMATION. Means complete, identifiable (and if submitted on
paper, legible) Claim information required by Argus. Required Information may
include without limitation (a) Member’s identification number; (b) valid NPI,
(c) DEA, (d) State license Number, (e) NDC of the medication prescribed; (c) the
bottle size from which the medication is dispensed; (f) quantity of the
medication dispensed; (e) estimated days of medication supply; (g) the correct
DAW code for brand name medications; (h) a Pharmacy identification number
specified by Argus; (i) codes and cost information as designated by Argus for
compound prescriptions; (j) sales tax amounts, (k) calculated members copayment
based on benefit, (l) formulary tier based on CMS guidelines, (m) Transition
drug flags, (n) CMS disaster overrides, (o) mail order flags, (p) MAC Pricing ID
or pricing schedule.

1.56   REVERSED CLAIM. A Paid Claim that has gone through a process that voids
the original prescription.   1.57   SALES TAX REMITTANCES. Amounts Argus (a) has
based on information obtained from Contracted Pharmacies regarding any federal,
state or local taxes payable with respect to any sales of Covered Medications to
Members and

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit A — Definitions
HealthSpring/Argus
Page 6

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MSA: DEFINITIONS

    determined to be reasonable, (b) has collected from Customer, and (c) has
remitted with Disbursements to Contracted Pharmacies.   1.58   SPECIFIC
PERFORMANCE OBLIGATIONS. Argus’ obligations set forth in each services addendum
and in Section 14 to the MSA.

1.59   SUBMITTED CLAIM. Any Claim type that is identified as submitted on behalf
of the Customer and requires processing by ARGUS.

1.60   UNIVERSAL CLAIMS FORM (UCF). A form developed by NCPDP that is the
accepted format for non-electronic submission of Claims by a Provider to a
Claims processor.

1.61   UNIVERSAL PRODUCT CODE (UPC). A manufacturer’s unique, universally
recognizable code for a product.

1.62   USUAL AND CUSTOMARY CHARGE (U&C). The lowest price the Contracted
Pharmacy would charge to a cash paying customer for an identical prescription on
the date and at the location that the prescription is dispensed, including any
special promotions or discounts available to the public on such date of
dispensing.

1.63   UTILIZATION. The quantity of Product obtained by Eligible Members in a
Reimbursement Cycle.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit A — Definitions
HealthSpring/Argus
Page 7

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO MSA: LIMITATION OF LIABILITY
The sum of [***], based upon the [***], except for internal costs incurred by
Argus and for which Argus shall be responsible in connection with the re
performing of services under Section 9. If this MSA has been in effect less than
[***], the [***] period described in the previous sentence will be replaced with
the [***] during which this MSA is in effect. Any penalties applied during the
first year of this MSA as a result of the [***] shall not be limited in
accordance with this provision.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit B — Limitation of Liability
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO MSA: FEES AND EXPENSES

         
1.
  Claims Processing         Electronic Claims Processing (includes standard
financial reports)  
 
  Claim Volume Tiers   Per Paid Claim Fee
 
  [***]   [***]
 
  [***]   [***]
 
  [***]   [***]
 
  [***]   [***]
 
  [***]    
 
       
 
  Universal Claim Form (UCF) entered by Argus   [***]
 
  Direct Member Reimbursement (DMR)   [***]
 
  processing    
 
  entered by Argus    
 
  Adjustments to prior processed claims-   [***]
 
  customer ordered    
 
  IPNS on-line access fee   [***]
 
       
2.
  Disbursements    
 
  Pharmacy Checks   [***]
 
  Pharmacy Reconciliation Reports   [***]
 
  Member Checks, Explanation of checks   [***]
 
  (EOC’s) (includes postage*)    
 
       
3.
  Reporting    
 
  RxFocus II (Ad Hoc reporting)    
 
  Set up fee (one time)   [***]
 
  Per claim   [***]
 
  Access fee — License &   [***]
 
  Maintenance    
 
  Additional users   [***]
 
       
 
  Argus Standard Management Reports-   [***]
 
  Electronic media    
 
  Paid Claims Data/Transmissions (PCT) in   [***]
 
  existing Argus format- 1 per financial cycle    
 
  Paid Claims Data/Transmissions (PCT) in   [***]
 
  existing Argus format — each additional    
 
       
 
  Custom Reporting    

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit C — Fees and Expenses
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO MSA: FEES AND EXPENSES

              All custom Management & Financial Reports; all PCT’s outside of
existing Argus format; all custom RxFocusII and Rebate reports.  
 
  Development of report   [***]
 
  Production of report- Electronic media   [***]
 
       
4.
  Rebates Administration    
 
  Rebate Processing tool and reporting   [***]
 
  (quarterly reconciliation)    
 
       
5.
  Clinical Programs    
 
  DUR   [***]
 
  Administrative Prior Authorizations)   [***]
 
  Clinical Authorizations   [***]
 
  Step Therapy   [***]
 
  Clinical services — quarterly benchmark reports   [***]
 
       
6.
  Pharmacy Networks    
 
  Use of Argus Pharmacy Networks   [***]
 
  Desk Top Audits   [***]
 
  On-site Pharmacy Audits   [***]
 
  Argus MAC   [***]
 
       
7.
  Provider and Member Support    
 
  Pharmacy Call Center — non-dedicated line   [***]
 
  Member Call Center support   [***]
 
       
 
  Tier I calls- 5 minute handling time   [***]
 
  Tier II calls- 6 minute handling time   [***]
 
            Member Portal- Drug Pricing, Pharmacy Locator, and Claim Search
 
  License and maintenance   [***]
 
  Per pre-adjudication   [***]     All other Member Portal components priced on
an ad hoc basis
 
       
8.
  ePrescribing    
 
  Monthly Maintenance Fee   [***]
 
  Transaction fee   [***]

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit C — Fees and Expenses
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO MSA: FEES AND EXPENSES

         
9.
  Training    
 
  As part of Implementation   [***]
 
  Additional Training    
 
  Standard Classes   [***]
 
  Special/Custom Training   [***]
 
       
10.
  Other Services    
 
  Professional Fees/Programming/Conversions   [***]
 
       
11.
  Part D Services (not specified elsewhere in this exhibit)    
 
  Incremental claims processing fee   [***]
 
  CMS Reporting   [***]
 
  CMS Testing   [***]
 
  PDE   [***]
 
  Incremental claims processing fee-   [***]
 
  LICS claim adjustment    
 
  LICS Additional Financial   [***]
 
  DMR Letters   [***]
 
  EOB’s    
 
  EOB Data File   [***]
 
  (available if Argus is not providing EOB services)    
 
  Transition Letters    
 
  Print/mail- up to 2 pages/4 images (daily as required)   [***]
 
  Additional pages   [***]
 
  Transition Claims Data File   [***]
 
       
12.
  Out of Pocket Expenses   [***]
 
       
 
  Including but not limited to:         •   Postage for mailing Management and
Financial Reports, Paid Claims Tapes, Inserts, etc.     •   Airfreight/overnight
letters     •   Mailings, inserts     •   Stop payment or other fees/bank
charges     •   Archival retrieval of Claim information     •   Maintenance fees
for direct access communication lines, VPN support and maintenance    
•   Travel and expenses related to training beyond implementation days    
•   Non- electronic media creation     •   Mailing to Providers, Clients of
Customer

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit C — Fees and Expenses
HealthSpring/Argus
Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO MSA: FEES AND EXPENSES

         
13.
  MONTHLY MINIMUM   [***]
 
  CLAIMS PROCESSING FEE    
 
        *    Effective January 1 of the year following the first calendar year
in which Argus EOB’s/Transition Letters/DMR Letters/Pharmacy Checks/Member
Checks are produced and each January 1 thereafter, the fee will increase by an
amount equal to any increase in the applicable postage rate during the prior
calendar year.
 
        **    Subject to change as described in Section 5 of E-Prescribing
Services Addendum.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit C — Fees and Expenses
HealthSpring/Argus
Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT D TO MSA: PERFORMANCE STANDARDS
From the Effective Date of the MSA, Argus shall comply with this Exhibit D. This
exhibit does not apply to requests received prior to the first day of the
initial Calendar Quarter Reporting Period which begins the first day of the
calendar quarter month following execution of this MSA. The performance
standards set forth in Exhibit D of the Prior MSA shall continue to apply
through the last day of the calendar quarter month prior to the execution of
this MSA.
Capitalized terms herein are either defined in Section 3 of this Exhibit D or in
the body of the MSA. Customer shall have the right to audit Argus’ performance
of the standards herein as described in Section 16 of the MSA.
Argus shall use reasonable commercial efforts to meet the standards described
below; provided, however, Argus’ commercial efforts shall not be deemed
unreasonable, and payment of a penalty shall not be due, to the extent that
(i) Argus’ ability to perform was affected by Customer’s acts or omissions or
Customer’s breach of its obligations hereunder or under the MSA or (ii) Argus
was complying with Customer’s instructions. Except to the extent that (i) Argus’
ability to perform was affected by Customer’s acts or omissions or Customer’s
breach of its obligations hereunder or under the MSA or (ii) Argus was complying
with Customer’s instructions, failure to meet a described standard will result
in the payment of the described penalty by Argus to Customer after Customer’s
timely written demand as provided in Section 2 hereof.
All performance standards provided herein are subject to the Aggregate Maximum
Penalty provided below and any such penalties shall be the sole remedy of
Customer and the sole liability of Argus for failure to meet the standards
provided herein.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



1. Description of Performance Standards, Measurements, and Penalties

                  Standard   Measurement   Penalty
1A
  System Response Time
In a Quarterly Reporting Period, POS average processing time shall be no more
than [***].   Processing time begins when a POS claim reaches POS and ends when
a POS reply is initiated to the Provider. The tool to measure performance of
this standard shall be an internal tracking methodology.   [***] received by
Argus during the Quarterly Reporting Period for failure to meet either or both
Standard 1A or 1B for the Quarterly Reporting Period.
1B
  System Availability
In a Quarterly Reporting Period, POS availability shall be at least [***].   Any
regularly scheduled downtime for POS shall not be considered unavailable time.
The tool to measure performance of this standard shall be an internal tracking
methodology.    
2
  Accuracy in Paid Claims Processing
In a Quarterly Reporting Period, accuracy in paid claims processing shall be at
least [***].   Argus will determine the accuracy rate by auditing a random
sample of claims processed during the reporting period across the Customer’s
client and Plan code case and assessing whether the following claims processing
rules were followed in accordance with Customer’s Plan Designs when adjudicating
the claims: Pricing, Pharmacy, DUR, Deductible, Preauthorization, Duplicate
Claim, Member, Prescriber, NDC, Drug Coverage, and Customer and Client claim
edits. The number of samples is calculated based on the total claims processed
for the reporting and the following criteria: A desired confidence level of
[***]. The specific function used for determining the Sample Size is documented
by the American Society for Quality and available in Microsoft Excel.   [***]
received by Argus during the Quarterly Reporting Period for failure to meet the
standard for that Quarterly Reporting Period.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 2





--------------------------------------------------------------------------------



 



                  Standard   Measurement   Penalty
3A
  Pharmacy Average Speed of Answer
In a Quarterly Reporting Period, [***] of Pharmacy line calls shall be answered
within [***], measurement begins when caller selects to speak with a call center
associate.   The tools to measure this standard shall be reports generated
through tracking software licensed by Argus. Only calls received during hours
Argus is to receive call under the MSA apply to these measurements.   [***]
received by Argus during the Quarterly Reporting Period for failure to meet
either or both Standard 3A or 3B for the Quarterly Reporting Period.
3B
  Pharmacy Abandonment Rate
In a Quarterly Reporting Period, the pharmacy line call Abandonment Rate shall
not exceed [***]; measurement begins when caller selects to speak with a call
center associate. Calls abandoned within [***] are excluded from measurement.  
     
4
  Service Response for Trouble Notifications
In a Quarterly Reporting Period, upon notification received by Argus of a
potential issue with claims processing from Customer during Argus Business Hours
on Argus Business Days:        
4A
  Investigation Initiation
Argus shall begin investigation and resolution within [***] of the time, with
the goal of resolving any issue in claims processing within [***].   Using an
agreed upon process, the tools to measure performance of this standard shall be
an internal tracking methodology.   [***] received by Argus during the [***] for
failure to meet either or all 3 standards 4A, 4B, 4C provided however, the
penalty shall not be assessed if for that standard, the service response time is
not met due to a single failure.
4B
  Potential Claims Processing Resolution
Argus resolution of a potential claims processing issue shall not exceed [***]
of the time, unless additional time is allowed by mutual agreement between
customer’s originator of the notification and the designated Argus
representative.   Same as above   Same as above

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 3





--------------------------------------------------------------------------------



 



                  Standard   Measurement   Penalty
 
  (Resolution is defined as identifying and if reasonably possible, correcting
the issue for processing future claims.) In such an instance, compliance with
this standard shall be determined according to the mutual agreement. Trouble
notifications may include online benefit and pharmacy changes and other changes
that do not require hard coding that were entered incorrectly. In addition, all
corrective coding related to these issues will be in place and in production
within [***] of issue resolution.        
4C
  Resolution of Critical Service Failure
Argus representative shall contact Customer providing a status, and if
available, estimated time for resolution of a potential claims processing issue
for critical service failure. Argus agrees to use best efforts to resolve a
potential claims processing issue for a critical service failure within [***],
however, such resolution shall not exceed [***] unless additional time is
allowed by mutual agreement. Trouble notifications for a critical service
failure may include, but are not limited to the inability to process POS claims
and/or maintain the availability of IPNS applications that are under Argus
control.   Same as above   Same as above

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 4





--------------------------------------------------------------------------------



 



                  Standard   Measurement   Penalty
5
  Customer Satisfaction Survey. Argus will agree to survey our Managed Care
Customers on an annual basis to assess customer satisfaction with Argus Medicare
Part D services. This survey will attempt to determine Argus performance
compared to PBA competitors.   As measured by an independent third part
surveyor.   [***] received by Argus during the Quarterly Reporting Period for
failure to meet Standard
6
  Conduct audits of at least [***] of utilizing retail network pharmacies
annually. Based on current utilization a [***] allocation between on-site and
desktop audits is [***].   Argus will provide a detailed report of Pharmacy
Audits on a quarterly basis to be received by Customer [***] from the end of the
quarter. Report will include for each category of on-site and desktop
information such as audits in progress, audits in dispute, audits completed.
Claim detail will be provided upon recoupment of funds due to an audit.   [***]
received by Argus during the Quarterly Reporting Period for failure to meet the
required audit minimums.
7
  Create and transmit to Customer via NDM a PCT for no later than [***] after
the end of a Financial Cycle.   The tools used to measure performance shall be
internal ARGUS reports tracking the scheduling, execution and transmission of
PCTs as compared to the pre-defined delivery dates.   [***] received by Argus
during the Quarterly Reporting Period for failure to meet Standard
8
  In addition to resolving any issue for processing future claims per the time
frames in Standard 4 above, Argus will complete the process, as set forth in
Section 3(a) of Exhibit 1 to the Claim Processing and Related Services Addendum,
required to correct any claims previously processed in error in the timeframe
mutually agreed between Customer and Argus.   Argus will track and report the
completion date for correcting claims as compared to the completion date as
mutually agreed in writing (email approval from Customer is acceptable).   [***]
received by Argus during the Quarterly Reporting Period for failure to meet
Standard

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 5





--------------------------------------------------------------------------------



 



                  Standard   Measurement   Penalty
9
  Provide Customer with a report within [***] after the end of each Calendar
Quarter Reporting Period (example, report for the month of September is due by
November 14) as to whether Argus has met the performance standards (“Performance
Guarantee Report”).   Quarterly report emailed to Customer in required
timeframe.   [***] received by Argus during the Quarterly Reporting Period for
failure to meet Standard
10
  Argus will deliver [***] of all transition letters with valid addresses into
the USPS mail stream within CMS-established time frames.   Reports generated by
Argus’ transition processing listing the number of transition letters sent to
its print vendor [***] daily compared to the corresponding report from [***]
documenting the delivery date into the USPS mail stream.   In any quarterly
period where the target mailing rate of [***] is not achieved, a refund of the
transition letter fees relative to those transition letters which were not
mailed timely to members which shall not exceed [***]
11
  Argus will electronically transmit to Customer correct EOB files no later than
the [***] of each month. Argus will process all other files and reports to
Customer with correct and accurate information.   For transmission to Customer
using Network Data Mover (NDM), the tools used to measure performance shall be
the NDM Mine, a software utility maintained by ARGUS. For transmission to
Customer via File Transfer Protocol (FTP), the tools used shall be internal
tracking of the date the file is posted to FTP for Customer’s retrieval.   (1)
For files not transmitted timely, the penalty shall be as follows:
[***] if EOB File not transmitted by the [***].
[***] if the EOB file is not transmitted by the[***].
(2) For files transmitted that contain incorrect information (to be reported by
Customer and verified by Argus), [***] received by Argus during the Quarterly
Reporting Period.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 6





--------------------------------------------------------------------------------



 



                  Standard   Measurement   Penalty
12
  PDE errors requiring resolution by Argus (cost related errors) should not
exceed more than [***] of total PDE’s processed for the benefit plan year.  
This error rate will be calculated by Customer and furnished to Argus after the
end of the PDE processing period for the benefit plan year and the return of all
PDE files from CMS (typically in Q3 of the succeeding calendar year). Argus will
have up to [***] from receipt to provide Customer any written dispute of
findings.   If Argus fails to achieve this standard, the penalty will be
calculated as the lesser of (1) the number of claims over the standard
multiplied by the [***] for the benefit plan calendar year.
13
  Except as otherwise noted below, for HPMS reports, ARGUS shall provide
accurate files through RxFocusII or another query tool the ability for CUSTOMER
to generate reports containing data that CUSTOMER is to input into HPMS at least
[***] prior to the end of CMS’ due date; provided, however, that this applies
only to data that ARGUS maintains on behalf of CUSTOMER and for which CMS gives
reasonable notice of needing to report. Any files that Argus finds as defective,
which Argus corrects and provides to Customer prior to [***] prior to the end of
CMS’ dues date shall be considered accurate. Reports required as of the date of
this Agreement are noted below:   Measured by ARGUS through internal reporting
tools. For reports transmitted to Customer via email, failure to meet the
deliverable date is determined as [***] as evidenced by the email date of
receipt by Customer (Note: Failures of email delivery due to any Customer issues
shall be excluded.)   [***] received by Argus during the Quarterly Reporting
Period for failure to deliver one or more reports within the Quarterly Reporting
Period
 
  *Retail, Home Infusion and Long Term Care Pharmacy Access- Section A&B,
Annual, [***]        
 
  *Access to Extended Days supply at retail, Annual, [***]        
 
  Vaccines, Quarterly, [***]        
 
  Generic Drug Utilization, Quarterly, [***]        

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 7





--------------------------------------------------------------------------------



 



                  Standard   Measurement   Penalty
 
  *LTC Rebates, Quarterly, [***]        
 
  Drug Benefit Analysis, Monthly, [***] *Delivery method is Customer-specified
and may be via NDM (preferred), FTP, or email.        

The Aggregate Maximum Penalty for failure the meet the performance standards set
forth in this Exhibit D shall be equal to [***]. The Aggregate Maximum Penalty
for each benefit plan year shall be calculated quarterly and paid by Argus to
extent applicable and not in excess of the Aggregate Maximum Penalty in the
manner provided for in the examples attached hereto as Exhibit D-1. The first
example illustrates [***]. The second example illustrates [***]. The final
example is similar to the second example but reflects [***].
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 8





--------------------------------------------------------------------------------



 



Reporting of Performance and Payment of Penalties
Within forty-five (45) days after the end of each calendar month, Argus shall
provide Customer with a Performance Guarantee Report showing progress towards
the performance standards herein and [***]. Within forty-five (45) days after
the end of each Calendar Quarter Reporting Period (example, report for the month
of September is due by November 14), Argus shall report to Customer whether
Argus has met the performance standards (“Performance Guarantee Report”). [***].
The parties agree to provide appropriate supporting documentation supporting the
various measurements noted above. The Performance Guarantee Report shall show
applicable penalties for performance periods that have passed. The first
Performance Guarantee Report shall be produced within forty-five (45) days after
the later of (1) the execution of the MSA and (2) the first full Calendar
Quarter Reporting Period of Claims Processing for all converted blocks of
business. Within fifteen (15) days after receipt of the Performance Guarantee
Report for the last month in a twelve month period, Customer shall provide Argus
with written instructions regarding payment of Performance Penalty amounts due.
If the MSA is terminated or expires within a calendar year, the penalty shall be
pro rated accordingly, provided, however, that no calendar quarter performance
standards or penalties shall apply for a calendar quarter that is not at least
half over prior to the termination or expiration date.
Customer shall promptly respond to any requests by Argus for information or
determinations needed by Argus to perform as set forth herein. Customer shall
promptly provide to Argus valid, correct data in Argus’ format and any other
information necessary for Argus to fulfill its obligations hereunder. Customer
shall reasonably cooperate with Argus as necessary for Argus to fulfill its
obligations hereunder. In the event that Customer fails to respond to Argus’
requests or to provide Argus with valid and correct information or data, the
applicable standard shall be extended by the number of business days from and
including Argus’ request or failure to receive such information or data until
Customer has responded or provided such information or data. Argus shall be
excused from meeting these standards to the extent Argus’ failure was due to
Customer’s failure to meet its obligations hereunder or elsewhere in the MSA, or
at the direction of the Customer.
Definitions
The following definitions shall apply to this Exhibit:
Abandonment Rate — This is the ratio of abandoned calls (hang-ups) to the total
number of calls received in Argus’ Call Center during Call Center operating
hours.
Argus Business Days — These are the week days, Monday through Friday, with the
exception of holidays. Standard holidays are New Year’s Day, Memorial Day,
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 9





--------------------------------------------------------------------------------



 



Independence Day, Labor Day, Thanksgiving Day and the day after Thanksgiving
Day, and Christmas Day. Nonstandard holidays may be determined prior to the
beginning of each year if standard holidays occur on or around a weekend day
(example, Christmas Day occurs on a Tuesday and the day before Christmas Day is
deemed a holiday).
Argus Business Hours — The hours of 8:00 a.m. to 5:00 p.m. Central Time.
POS — This is point of sale.
Quarterly Reporting Period — A Quarterly Reporting Period is a calendar quarter.
Each subsequent Quarterly Reporting Period will begin immediately following the
end of the previous Quarterly Reporting Period.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 10





--------------------------------------------------------------------------------



 



EXHIBIT D1
Benefit Plan Year PG Calculation Examples
[***]
[One page has been omitted and filed separately with the U.S. Securities and
Exchange
Commission pursuant to HealthSpring, Inc.’s application requesting confidential
treatment.]
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit D — Performance Standards
HealthSpring/Argus
Page 11

 



--------------------------------------------------------------------------------



 



EXHIBIT E TO MSA: DISPUTE RESOLUTION PROCEDURE
     1. Negotiation. The parties will attempt in good faith to resolve any
issue, dispute, or controversy arising out of or relating to this MSA by
negotiation. The following procedures will apply to any such negotiations:
          (a) Notice. A party commences the negotiation process by giving the
other party written notice of any dispute not resolved in the ordinary course of
business. The notice will expressly state that the notifying party is commencing
the negotiation process provided for in this section; identify the issues and
the amounts in dispute; and, will be delivered in accordance with Section 20.A
of this MSA.
          (b) Meeting. Within 10 Business Days after delivery of the written
notice commencing the negotiation process, representatives of both parties will
meet in a manner and at a time and place that is mutually acceptable to the
representatives involved for the purpose of exchanging relevant information and
in an effort to resolve the disputes.
          (c) Representatives. Each party’s representative(s) at any meeting
conducted pursuant to this Exhibit E will have authority to resolve the
dispute(s) identified in the notice. If a party’s representative intends to be
accompanied at any meeting by an attorney, the other party will be given not
less than 5 Business Days’ notice of such intention and may also be accompanied
by an attorney.
          (d) Termination of Process. If a dispute is not resolved at the
initial meeting of the parties’ representatives, the parties may agree to
continue the negotiation process by scheduling additional meetings and/or
including additional representatives. However, at any time after the first
meeting either party may terminate the negotiation process by delivery of
written notice to that effect to the other party in accordance with Section 20.A
of this MSA.
          (e) Negotiations Not Evidence. Any and all communications and
negotiations between the parties pursuant to this Exhibit E are Proprietary
Information of both of the parties and will be treated as negotiations of
settlement and compromise as provided for in the Federal Rules of Evidence or
any state’s rules of evidence. The substance of any such communications and
negotiations are not to be tendered or introduced into evidence in any
proceeding or litigation between the parties regarding the subject disputes.
     2. Arbitration/Litigation. The parties will continue to operate under this
MSA pending the dispute resolution procedure set forth in this Exhibit E, except
that a party may terminate this MSA as permitted in the MSA if the other party
fails to cure a default or as otherwise permitted in the MSA. Neither party may
file suit or commence an arbitration proceeding in accordance with the terms of
this MSA until the parties meet as described in Section 1 of this Exhibit E. If
a party refuses to meet or if the negotiations are unsuccessful, either party
may file suit in a court of competent jurisdiction or commence an arbitration
proceeding as described below. The parties must submit an issue or dispute that
isn’t resolved as described in Section 1 of this Exhibit E to mandatory
arbitration under certain circumstances
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit E — Dispute Resolution Procedure
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



described below. The parties may expressly agree, but are not required, to
submit an issue or dispute that isn’t resolved as described in Section 1 of this
Exhibit E to arbitration as described below, even if arbitration is not
required. The following rules and procedures will govern any mandatory
arbitration proceeding or any arbitration agreed to between the parties:
          (a) Place of Arbitration. All arbitration proceedings between the
parties will be conducted in St. Louis, Missouri.
          (b) Rules and Administration of Proceeding. Except as specifically
modified by the terms of this Exhibit E, any arbitration proceeding will be
conducted in accordance with the United States Arbitration Act and the
then-effective rules and procedures for commercial arbitration of the American
Arbitration Association. To the extent the terms of this Exhibit E conflict with
those rules or procedures, the terms of this Exhibit E will prevail.
          (c) Claims and Disputes Involving Less Than [***]. Claims involving
disputed amounts less than [***] (whether the amount is raised in the dispute or
in a counterclaim) will be heard before a single arbitrator selected in
accordance with Section 2(e) below. The hearing on the merits of the parties’
claims and defenses will be conducted within 60 days after the appointment of
the arbitrator. The parties will be entitled to the following discovery from
each other:
          (i) Up to 10 written interrogatories as provided for in Rule 33 of the
Federal Rules of Civil Procedure except that responses to any such
interrogatories will be served within 30 days after service of the
interrogatories;
          (ii) Up to 10 requests for production of documents and things and for
inspection as provided for in Rule 34 of the Federal Rules of Civil Procedure
except that responses, including the requested materials to be produced, will be
served and/or produced within 45 days after service of the requests;
          (iii) Requests for Admission as provided for in Rule 36 of the Federal
Rules of Civil Procedure except that responses to any such requests will be
served within 20 days after service of the requests; and
          (iv) Any other discovery agreed upon by the parties or ordered or
directed by the arbitrator.
The arbitrator may on the motion of a party or on their own establish different
schedules for responding to discovery.
          (d) Claims and Disputes Involving [***] or More. Claims involving
disputed amounts of [***] or more (whether that amount is raised in the dispute
or in a counterclaim) will be heard before the three-arbitrator panel selected
in accordance with Section 2(e) below. The parties will be entitled to the
following discovery from each other:
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit E — Dispute Resolution Procedure
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



          (i) Up to 15 written interrogatories as provided for in Rule 33 of the
Federal Rules of Civil Procedure;
          (ii) Up to 20 requests for production of documents and things and for
inspection as provided for in Rule 34 of the Federal Rules of Civil Procedure;
          (iii) Requests for Admission as provided for in Rule 36 of the Federal
Rules of Civil Procedure;
          (iv) Deposition testimony from up to 5 witnesses who are
representatives of the other party, plus any expert witnesses of the other
party, as provided for in Rule 30 of the Federal Rules of Civil Procedure; and
          (v) Any other discovery agreed upon by the parties or ordered or
directed by the arbitration panel.
All discovery disputes and other preliminary matters will be decided by the
arbitration panel.
          (e) Selection of Arbitrators. Arbitrators will be selected from the
AAA’s roster within 10 Business Days after the AAA provides a list of potential
arbitrators to the parties. Each arbitrator will serve strictly in a neutral
capacity. Each arbitrator will disclose any facts that might bear upon his or
her ability to serve in a neutral capacity to both parties. Any challenges as to
the neutrality of an arbitrator will be resolved in accordance with the rules
and procedures of the AAA. The following procedures will govern the selection
process:
          (a) In matters requiring a single arbitrator, the selection of the
arbitrator will be in accordance with AAA’s rules and procedures.
          (b) In matters requiring a panel of three arbitrators, the AAA will
submit to the parties a list of 9 qualified potential arbitrators from its
roster. If any of the initial 9 potential arbitrators cannot serve because of a
conflict or other reason, the AAA will supplement the list so that the parties
have a total of 9 potential arbitrators from which to select the panel of 3
arbitrators. Each party will be entitled to strike 3 names from the list.
Strikes will be made on alternating basis, with the original claimant making the
first strike, followed by the respondent until each party has used all 3 of its
strikes. The 3 persons not stricken will serve as arbitrators. Within 5 Business
Days after their appointment, the arbitrators will select the chairman of the
panel and provide notice of such selection to the AAA and the parties. If a
vacancy on the panel arises for any reason, a replacement arbitrator will be
selected in accordance with AAA’s rules and procedures.
          (f) Arbitrators’ Limited Power. The arbitrators will have no power to
award damages expressly excluded in the MSA. The arbitrators are bound by the
limitation of liability, indemnity and other provisions of the MSA and by
applicable law.
          (g) Final Award. The final award of the arbitrator or panel of
arbitrators, as the case may be, will be in writing, signed by the arbitrators,
and will state the basis for the
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit E — Dispute Resolution Procedure
HealthSpring/Argus
Page 3

 



--------------------------------------------------------------------------------



 



decision. In proceedings involving a single arbitrator, the final award will be
made within 30 days after the close of the hearing. In proceedings involving a
panel of 3 arbitrators, the final award will be made within 30 days after the
close of the hearing. The final award will be confidential, except that to the
extent necessary to enforce its terms. Either party may obtain a judgment on the
award in any state or federal court of competent jurisdiction.
          (h) Arbitration Costs. The parties will share equally any fees or
costs of arbitration, except that each party will pay its own attorneys’ fees
and out of pocket expenses. If the arbitration relates to an indemnity claim
under Section 11 of the MSA, then the arbitration fees and costs, attorneys’
fees and other expenses will be paid as provided in that Section 11.
     3. Injunctive Relief; Intellectual Property; Limitation of Liability.
Notwithstanding any other provision in the MSA or this Exhibit E, arbitration
may not be used regarding any issue for which injunctive or similar equitable
relief is sought by either party, disputes relating to intellectual property or
where non-monetary relief is appropriate, or to interpret the enforceability,
application or scope of the limitation of liability provisions in the MSA. No
arbitrator is vested with authority or jurisdiction to award an injunction or
similar equitable relief without the express written consent of the parties
directed to the arbitration proceeding.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit E — Dispute Resolution Procedure
HealthSpring/Argus
Page 4

 



--------------------------------------------------------------------------------



 



E-PRESCRIBING SERVICES ADDENDUM
I. DESCRIPTION OF E-PRESCRIBING TRANSACTION PORTAL SERVICES.
     A. Relationship of Argus and Intermediary. Argus has entered into an
agreement with [***], an e-Prescribing intermediary (the “Intermediary”), in
order to facilitate electronic prescribing and to assist Customer in compliance
with its obligations under 42 CFR 423.159, 423.160, and 423.505(b)(6). The
parties hereby acknowledge that the Intermediary provides services that allow
Participants to (i) access benefit and other information on patients,
(ii) transmit e-Prescribing transactions , and (iii) electronically access a
patient’s medical history (the “Intermediary Services”). For purposes of this
Addendum, Participant means the prescribers, health care providers or
facilities, information vendors, or other entities, each of which has entered
into a written agreement with the Intermediary or has the right through another
entity’s agreement with the Intermediary, to access, provide or communicate
information through the Intermediary’s system.
     B. Argus Services (the “e-Prescribing Transaction Portal Services”). Argus
hereby agrees to perform the following functions:
(i) Plan and complete implementation activities necessary to allow Participants
to access information on behalf of Customer’s Members.
(ii) At times mutually agreed by Argus and Customer, whether scheduled or on
request, transmit to the Intermediary information on Customer’s Members (“Member
Maintenance”).
(iii) Transmit to the Intermediary other information, including formulary and
benefit information, the Intermediary requires to provide its services.
(iv) Respond to requests from the Intermediary to provide Participants with
certain information requested for Customer Members (each, an “Encounter”),
including, but not limited to prescription claims history (“e-Transaction”).
II. OBLIGATIONS OF ARGUS. Argus hereby agrees to provide the e-Prescribing
Transaction Portal Services in a manner consistent with this Addendum and
applicable CMS requirements governing e-prescribing.
III. OBLIGATIONS OF CUSTOMER. Customer hereby agrees to the following
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
E-Prescribing Services Addendum
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



obligations:
     A. Member Authorizations and Disclosure Obligations. Customer shall obtain
such authorizations from Members as may be required by law in order for Argus to
provide the e-Prescribing Transaction Portal Services contemplated by this
Addendum. Customer acknowledges and agrees that it is responsible for disclosing
to Members any and all matters relating to the e-Prescribing Transaction Portal
Services as required by law to be disclosed to the Members.
     B. Access to Information. Customer hereby agrees that Argus shall have the
right to access and distribute information relating to the e-Prescribing
Transaction Portal Services as provided in this Addendum. Customer shall provide
Argus with all information necessary for Argus to meet its obligations under
this Addendum. Argus will rely on the completeness, accuracy and timeliness of
this information.
     C. Customer Acknowledgments. Customer hereby acknowledges that (i) it does
not and will not obtain ownership rights in any of the intellectual property
utilized in the provision of the e-Prescribing Transaction Portal Services and
the Intermediary Services, (ii) the ability of Argus to provide the
e-Prescribing Transaction Portal Services is subject to the provision of
Intermediary Services by the Intermediary, (iii) the agreement between Argus and
the Intermediary may allow the Intermediary to access, inspect and audit all
data and records relating to the e-Prescribing Transaction Portal Services and
Customer hereby consents to any such audits by the Intermediary, (iv) Customer
has consented to the implementation of connectivity with the Intermediary and
the exchange of information on behalf of its Members, (v) Customer will provide
Argus with accurate and updated Member information, (vi) Argus will be using
industry-standard transactions for each Encounter, and (vii) Argus has no
responsibility for how each Encounter interacts with a Participant’s
e-Prescriber’s system.
IV. ADDITIONAL SERVICES. In the event Customer requests non-standard services
relating to the e-Prescribing Transaction Portal Services in an amount which
Argus determines to be unreasonable or excessive, the parties will mutually
agree upon the fee to charge Customer before such customized or additional
services are provided.
V. TERMINATION OF SERVICES. Argus shall notify the Customer in writing in the
event its agreement with the Intermediary expires, terminates or is otherwise
altered in a manner that will prohibit Argus from providing the e-Prescribing
Transaction Portal Services as provided herein. Upon receipt of such
notification and except as otherwise agreed to by the parties, this Addendum
will be null and void and neither party will have any additional obligations
under this Addendum except that this termination shall not relieve Customer of
paying Argus the fees listed herein for e-Prescribing Transaction Portal
Services provided prior to receipt of such notification. Either party may
terminate this Addendum upon [***] written notice to the other party; provided,
however, [***].
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
E-Prescribing Services Addendum
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



CLAIMS PROCESSING AND RELATED SERVICES
ADDENDUM TO MSA
I. DEFINITIONS. The capitalized terms used in this Addendum shall have the
meaning set forth in the MSA or another addendum to the MSA.
II. CLAIMS PROCESSING AND RELATED SERVICES. For the initial and renewal terms of
the MSA, Argus shall provide the services selected by Customer.
     A. CLAIMS PROCESSING. Argus shall maintain IPNS® files, Process Claims,
make post-Processing itemizations and disbursements, allow on line IPNS® inquiry
and modification, provide decision support, and maintain records all as set
forth on Exhibit 1 to this Addendum.
     B. DRUG UTILIZATION REVIEW (“DUR”). Argus shall (a) review and monitor the
cost effectiveness, interaction and resulting therapeutic implications of
various drugs, (b) alert Contracted Pharmacies to products that conform to a
formulary, and (c) provide information for Customer to enforce the therapy
restrictions of Programs. Argus will maintain specific Claims data in the DUR
database for as long as Argus in its sole discretion determines is necessary to
conduct DUR edits.
     C. RxFOCUS II®. Argus shall provide to Customer a proprietary electronic
remote system that allows customers to (a) do ad hoc claim review and business
analysis from certain data contained in IPNS®, (b) define and make Claim and, if
applicable, DUR inquiries with respect to such data, (c) customize reports by
exporting such data into other applications, and (d) using RxFocus II execute
predefined queries on certain data to generate reports. RxFocus data shall be
available on-line for twenty-four (24) months from the prescription fill date.
Such data shall be available on archived media for a period of five (5) years
from such fill date but only for as long as the MSA has not terminated or
expired.
     D. PHARMACY CALL CENTER. Argus shall make its call center available to
Contracted Pharmacies (through an Argus toll-free number) for Claims Processing
assistance such as verifying eligibility, inquiring regarding submission of
Claims, and obtaining clarification regarding DUR Messages. The Pharmacy Call
Center is a toll-free point of contact for Contracted Pharmacies open 24 hours
per day, 7 days per week.
     E. MEMBER CALL CENTER. Argus shall make its call center available to
Members. The Member Call Center is a toll-free point of contact for Members open
24 hours per day, 7 days per week.
     F. MEMBER ACCESS 2.0. Argus shall provide a tool to facilitate Member’s
access, via Customer’s website, to access the following information: Pharmacy
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Claims Processing and Related Services Addendum
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



Locator- Members can locate Contracted Pharmacies that they are eligible to use
(pharmacy name, city, state and zip code) and can locate Pharmacies via a
closest proximity search, including maps and driving directions; Pharmacy Claim
information and Pharmacy Deductible information- A Drug Information Center is
included whereby Members can access a drug dictionary or search for drugs by a
condition name; within the Drug Information Center is a drug interaction
component. A Drug Pricing/Pre-adjudication component is included, whereby a
Member can search to determine if a specific drug is covered under their
prescription benefit, and if so, the price information for the drug.
III. OTHER SERVICES. As determined mutually by Argus and Customer and as
applicable to the Program, Argus shall provide Clinical Information Services and
Consulting Services. Clinical Information Services provide Customer with
(a) information that will assist Customer in analyzing usage of selected drugs
and in planning therapy protocols, and (b) an edit system designed to
electronically enforce the protocols of Customer. Consulting Services provide
Customer with advice including without limitation advice with respect to use of
IPNS® data in the administration of Programs.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Claims Processing and Related Services Addendum
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 1 TO
CLAIMS PROCESSING AND RELATED SERVICES
ADDENDUM TO MSA
1. Maintaining IPNS® Files. As defined in the implementation process, Argus may
maintain the following files:

  (a)   a Customer provided group file specifying the benefits for each employer
group;     (b)   a Customer provided Member file containing identification
numbers, names, dates of coverage and additional information;     (c)   a
Customer-provided Pharmacy file containing NPI or other identification numbers,
names and additional information;     (d)   a listing of checks to be issued to
pharmacies in Customer networks. Customer-provided Prescriber file containing
NPI names, and additional information;     (e)   a NDC file containing industry
and Customer provided information about prescription drugs covered by the
Program;     (f)   a product file containing UPC’s, other industry information,
and Customer provided information about healthcare products; and     (g)   a
Claims history file containing information about the Processing of Claims
through IPNS®. Customer provided information for the initial files for a Program
must be received in Argus Format sufficiently in advance as determined by Argus
of the date Argus is to begin to Process Claims.

2. Processing Claims. When the initial IPNS® files have been created and Program
Specifications have been programmed into IPNS®, Argus shall begin Processing
Claims on behalf of Customer. Argus shall have no responsibility to Process
Claims not submitted in Argus Format. Customer acknowledges and agrees that
Argus has no responsibility to interpret Programs to resolve coverage issues and
is merely applying the Program Specifications programmed into IPNS® to
submissions of Claims. Argus may direct Contracted Pharmacies or Members to
contact Customer for resolution of issues.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit 1 to Claims Processing and Related Services Addendum
HealthSpring/Argus
Page 3

 



--------------------------------------------------------------------------------



 



3. Making Post-Processing Itemizations and Disbursements.

  (a)   Length of Financial Cycle and Notice of Disbursement Amounts. Financial
Cycles for Argus Networks shall occur [***]. Financial Cycles for Customer
Networks shall occur as mutually agreed by Argus and Customer; provided,
however, that Financial Cycles are subject to change at Argus’ discretion if
Argus believes such changes are desirable for compliance with one or more prompt
pay or other laws or regulations. Within three (3) business days after the end
of a Financial Cycle Argus shall prepare and forward to Customer on a media
acceptable to Argus or electronically a Funding Request in the form of a Payment
Register or Check Register. Customer will promptly advise Argus of any errors or
discrepancies in the Funding Request of which Customer knew or reasonably should
have known. Argus shall also prepare an itemization of Claims accepted and shall
forward such itemization on media acceptable to Argus or electronically (1) to
Contracted Pharmacies in the form of a remittance advice; and (2) to Customer in
the form of a Paid Claims file. [***].     (b)   Mailings and Disbursements to
Providers. Argus may at Customer’s request include inserts in or arrange
separate mailings to Participating Pharmacies or others. Argus shall for each
Financial Cycle make disbursements of amounts due to Contracted Pharmacies or to
Members, provided however, that Customer shall have promptly reviewed the
Funding Request to verify funding requirements, advised Argus of any errors or
discrepancies, and timely completed electronic transfer of Customer funds to the
appropriate Argus disbursing account (collectively, “Predisbursement Activity”).
Customer shall complete all Predisbursement Activity for each Financial Cycle.
Argus shall not be required to make any disbursements if Customer has failed to
perform all Predisbursement Activity or if Argus determines that the funding
amount is incomplete or in error. By choosing to make disbursements in

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit 1 to Claims Processing and Related Services Addendum
HealthSpring/Argus
Page 4

 



--------------------------------------------------------------------------------



 



      the absence of the occurrence of all Predisbursement Activity, Argus is
not waiving Customer’s obligations herein.     (c)   Funding of Disbursements to
Contracted Pharmacies. Customer shall complete transfer of funding to the
appropriate Argus account within [***] after the Financial Cycle. These
deadlines are subject to change at Argus’ discretion if Argus believes such
changes are desirable for compliance with one or more prompt pay or similar laws
or regulations. In the event that any undisputed amounts (as determined by
Predisbursement Activity) due to Contracted Pharmacies in Argus Networks
hereunder are not received by Argus by the due date, Customer shall pay to Argus
a late charge (to be invoiced monthly by Argus) at the annual percentage rate of
Prime multiplied by the number of days until such amounts are paid in full.
Argus shall be entitled to all earnings on all disbursing accounts.     (d)  
General Disbursement Matters. Customer and Argus will cooperate with the other
party when Argus desires to make adjustments in reimbursements to Contracted
Pharmacies to correct erroneous disbursement amounts, and Customer represents,
warrants and agrees that it has not and will not in its communications or
contracts with Contracted Pharmacies limit any right to make such adjustments.
Customer acknowledges that (a) Argus may utilize a lockbox account to manage
amounts received by Customer for disbursements, and (b) financial institutions
that provide lockbox services may not review notations on funding instruments.
Therefore, Customer shall not conditionally or restrictively endorse instruments
used to fund disbursement accounts, and Argus shall not be bound by any such
endorsements. Argus shall be entitled to withhold from amounts to be disbursed
to Contracted Pharmacies and, if applicable, Members any amounts due Argus from
Customer under this MSA. Argus may apply all funds received by Customer toward
amounts due to Contracted Pharmacies in the Argus Network for Claims Processed
hereunder prior to applying Customer funds toward any other Customer obligation.

4. Allowing On-Line IPNS® Inquiry and Modification. Argus shall allow Customer
online access to certain IPNS® files as are agreed to from time to time by Argus
and Customer so that Customer designated users may view and make certain changes
in IPNS® files and the Program Specifications.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit 1 to Claims Processing and Related Services Addendum
HealthSpring/Argus
Page 5

 



--------------------------------------------------------------------------------



 



5. Decision Support.

  (a)   Management Reports. Argus shall electronically provide Customer with
reports Customer selects from the then current Argus’ Standard Management Report
Library. Management Reports pertain to the utilization of benefits under a
Program. Changes to report selection shall not occur more frequently than
quarterly and must be made forty-five (45) days prior to the end of the quarter
after which the report will be prepared.     (b)   Financial Reports. Argus
shall electronically provide Customer with one (1) report of a standard
Financial Report covering each Financial Cycle and summarizing Claims Processing
activity and related information. Customer may select the form of Financial
Report from Argus’ Standard Financial Report Catalog.

6. Recordkeeping. Claims Processing data shall be available on line for thirteen
(13) months from the date of loading of a Claim. Claims Processing data shall be
archived media for a period of six (6) years from the date the data are no
longer available on line but only for as long as the MSA and this Addendum are
both in effect, except that Claims Processing data for claims processed under
CMS programs will be archived as described on the appropriate Regulatory
Addendum. Customer understands and agrees that Argus does not retain copies of
Paid Claims files, remittance advices, Management and Financial Reports, and
other documents and materials forwarded pursuant to this MSA to Customer,
Pharmacies, Members or others.
7. [***]
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit 1 to Claims Processing and Related Services Addendum
HealthSpring/Argus
Page 6

 



--------------------------------------------------------------------------------



 



PHARMACY NETWORK SERVICES
ADDENDUM TO MSA
1. DEFINITIONS. The capitalized terms as used in this Addendum shall have the
meanings stated in the MSA or another addendum to the MSA.
2. PARTICIPATION IN NETWORK.
2.1 Participation in Argus Network. For the initial term of the MSA, Customer
agrees to Disbursements to Participating Pharmacies in accordance with the
network rates set forth in Schedule A hereof.
2.2 Advertisement. Customer agrees that an Argus Pharmacy may use Customer’s
name for the purpose of informing Members and the general public that the Argus
Pharmacy participates in a Network.
2.3 Fees. Argus shall be allowed to charge fees to Argus Pharmacies.
3. ARGUS PHARMACY NETWORK SERVICES.
3.1 Pharmacy Network Administrative Services. When an Argus Pharmacy
participates in a Network, Argus shall: (a) receive Claims in Argus IPNS® Format
through IPNS® at the point-of-sale from the Argus Pharmacy or such other means
authorized in writing by Argus, (b) verify on-line that a Member is Eligible,
(c) process Claims, (d) report whether a Claim received through IPNS® is Paid,
Denied, Reversed or Rejected, (e) prepare and distribute Remittance Advices
monthly and mail Disbursements within ten (10) days of the end of a Financial
Cycle or other time period as agreed upon by the Argus Pharmacy, (f) provide
access through a toll-free telephone number to an Argus Help Desk (the Argus
Help Desk will not provide any professional advice with respect to the provision
of Pharmacy Services), and (g) provide Processing Messages, including, if
required by a Client, Drug Utilization Review Messages and Formulary
information.
3.2 Argus Pharmacy Information. Argus shall maintain information as to the
identity and location of Argus Pharmacies in elected Networks and provide
Customer with access and density studies.
3.3 Drug Classification/Pricing. Customer agrees to accept the AWP price
source(s) (as defined previously) selected by Argus for purposes of pricing and
classifying (e.g., legend vs. over-the-counter, brand vs. generic) drugs in
connection with this Addendum. Argus warrants that it has developed brand and
generic rules based on elements provided by First DataBank, including Generic
Name Indicator, Innovator Indicator, and NDA/aNDA information and may
infrequently override such rules when they would result in assigning a value
that is inconsistent with what is commonly recognized and
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Pharmacy Network Services Addendum
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



broadly used in the marketplace. Additionally, Customer agrees, except as noted
below, to accept any one of Argus’ MAC lists, as amended from time to time in
Argus’ discretion in connection with this Addendum. Argus warrants that
presently Argus utilizes fully transparent pass-through pricing on a per
prescription basis with no pharmacy spreads or zero balance billing features on
all pharmacy networks selected by Customer in Schedule A and further agrees to
inform the Customer of any networks a Customer might choose to use whereby the
Participating Pharmacy is reimbursed at a different rate than that charged to
the Customer. Argus agrees to confer with Customer and consider changing a drug
classification as requested by Customer.
3.4 Member Authorizations and Disclosure Obligations. Customer shall obtain such
authorizations from Members as may be required by law in order for Argus to
provide the services contemplated by this Addendum. Customer acknowledges and
agrees that it is responsible for disclosing to Members any and all matters
relating to the Program as required by law to be disclosed, including any matter
relating to the calculation of copayments, coinsurance amounts, deductibles or
any other amounts that are payable by a Member in connection with the Program.
3.5 Network Audits. Argus shall perform audits of the books and records of Argus
Pharmacies for Claims paid pursuant to this Addendum. Audit objectives and
performance shall be in accordance with Argus’ standard audit guidelines and
policies and applicable CMS Part D compliance requirements, including without
limitation, audit selection, data collection, on-site procedures, and post audit
procedures, which may be amended in Argus’ sole discretion from time to time.
Argus will report to Customer any findings specific to Customer. Argus agrees
that Customer, or its authorized agent or representative, and/or state and/or
federal officials (“Customer Auditors”), at their sole expense, shall have the
right to audit Argus Pharmacies for Claims paid under Argus Pharmacies utilized
by Customer. On-site audits will be conducted during normal business hours.
Audit objectives and performance shall be in accordance with all applicable
state and/or federal regulatory requirements. Argus Pharmacies shall cooperate
with Customer Auditors, and provide access to any of the Argus Pharmacy’s books,
records, prescription files, and signature logs pertaining to Customer claims.
Customer, at its sole expense, may reproduce any such record; provided, however,
that no original copy may be removed from the Argus Pharmacy. Upon request by
Customer, all overpayments shall be processed and claims adjusted by Argus and
all overpayments shall be returned to the Customer.
3.6 [***]
4. OBLIGATIONS OF ARGUS PHARMACIES. Argus shall require Argus Pharmacies or
their Intermediaries to enter into an agreement with terms substantially in the
form attached hereto as Exhibit 1.
5. CONFIDENTIALITY. Argus is authorized to disclose this Addendum and Customer
Proprietary Information to Argus Pharmacies as Argus deems necessary to
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Pharmacy Network Services Addendum
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



operate the Argus Network, including without limitation, information pertaining
to coverage of Medications under Programs and to specific Pharmacy Services
rendered to individual Members.
6. LIABILITY. Argus does not direct or exercise any control over the
professional judgment exercised by any pharmacist in dispensing prescriptions or
otherwise providing pharmaceutical related services at Contracted Pharmacies.
The Contracted Pharmacies are independent contractors and Argus shall have no
liability to Customer, any member or any other person or entity for any act or
omission of any Contracted Pharmacy or its agents or employees. All remedies and
limitations set forth in the Agreement, including all limitations of warranties
and liability, shall also apply to the performance by the parties of their
obligations pursuant to this Addendum.
7. CHANGE IN LAW. If there is any change in Federal or state law or regulation
(including the interpretation of existing laws or regulations by a court or
administrative agency), and in consequence thereof, Argus is required to
increase payments for formulary medications to Contracted Pharmacies in the
applicable jurisdiction under its provider agreements, the network fees set
forth above will be increased by the same amount as required by such change.
8. CUSTOMIZED ALGORITHMS. As mutually agreed by Argus and Customer, Argus will
develop customized payment algorithms for specific Participating Pharmacies
identified by Customer. The custom Network shall be completed following receipt
by Argus of requirements for development. Fees for development of a custom
network shall be mutually negotiated.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Pharmacy Network Services Addendum
HealthSpring/Argus
Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT 1 TO
PHARMACY NETWORK SERVICES
ADDENDUM TO MSA
OBLIGATIONS OF PARTICIPATING PHARMACIES. Argus shall use its reasonable efforts
to include in Argus’ Agreement with Participating Pharmacy or its Intermediary
the following obligations or obligations of Participating Pharmacy similar
thereto:
1. Filling Prescriptions. Argus Pharmacy shall accept Disbursements at rates set
forth in the applicable ANA and shall fill prescriptions for Covered Medications
presented by Members.
2. Verifying Eligibility and Validity of Prescription. Argus Pharmacy shall not
submit a Claim to Argus until it has preliminarily determined that Member is
Eligible and that the prescription is valid and signed by a licensed Prescriber.
3. Submitting Claims. Argus Pharmacy shall submit each on-line Claim to Argus in
Argus Format for Processing. In the event that the Claim cannot initially be
transmitted on-line, Argus Pharmacy shall make reasonable attempts to retransmit
the Claim. If such retransmission fails, Argus Pharmacy shall call the Argus
Help Desk through its toll-free number, as soon as reasonably practical, to make
acceptable alternative arrangements to submit the Claim in Argus Format.
4. Communicating with the Member. If the Claim is Rejected or Denied, Argus
Pharmacy shall promptly inform Member.
5. Collecting Copayments. Argus Pharmacy shall charge and collect from Member
the applicable amount, which is the lesser of (a) the Usual and Customary Charge
or (b) the applicable Copayment. In no event shall Argus Pharmacy collect any
amount less than or greater than such amount.
6. Providing Generic Substitution. Argus Pharmacy shall fill prescriptions with
Generic Substitutes so long as such substitutes (a) are in accordance with
Pharmacy Laws and Pharmacy Standards; (b) are available at less cost than
non-generic medications; (c) comply with the applicable Formulary; (d) are in
compliance with the Prescriber’s directions.
7. Passing Sales Tax Remittances onto the Taxing Authorities. Argus shall
require Argus Pharmacies to inform Argus in Argus Format of the proper amount of
all federal, state and local sales taxes, assessments and/or similar fees
(“taxes”) payable with respect to any sales of Covered Medications to Member.
Customer or Member, as appropriate, shall pay such taxes when applicable. Argus
shall prohibit Argus Pharmacies from seeking reimbursement, and from submitting
or seeking to collect, from Argus or Customer (a) any amounts for taxes or
charges other than sales taxes; or (b) any amounts
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit 1 to Pharmacy Network Services Addendum
HealthSpring/Argus
Page 4

 



--------------------------------------------------------------------------------



 



of which Argus was not informed with the electronic submission of a Claim for
Processing. Argus shall require Argus Pharmacies to assume the responsibility of
making payments to the appropriate taxing authorities of the amount of sales tax
remittances received from Argus. In no event shall Argus be liable for any such
taxes or the calculation thereof.
8. Recordkeeping. Argus Pharmacy shall maintain pharmacy records and data
relating to its responsibilities under its agreement with Argus for a period of
time and in a manner consistent with Pharmacy Standards and Pharmacy Laws.
9. Providing Services Fairly. Argus Pharmacy shall not refuse to provide
Pharmacy Services under a Program or attempt to disenroll any Member. Argus
Pharmacy shall not discriminate against Members because of race, national
origin, color, gender, marital status, sexual orientation, religion, medical
condition, source of payment, or participation in any Program.
10. Making Covered Medications Available. Argus Pharmacy shall use its best
efforts to maintain an adequate supply of Covered Medications.
11. Maintaining Data Transmission Capabilities. Argus Pharmacy shall provide and
maintain at its expense the equipment, software, and communications network
transmission capabilities necessary to submit Claims in Argus Format and to
receive Processing Messages, DUR Messages, and Formulary information.
12. Accreditation and Licensure. Argus Pharmacy and each on-staff pharmacist
shall maintain good standing with all federal, state, and local regulatory
bodies and shall maintain the licenses and certifications required by Pharmacy
Laws to provide Pharmacy Services to Members.
13. Professional Liability Insurance. Argus Pharmacy shall maintain in full
force and effect throughout the term of its participation in the ANA minimum
primary professional liability insurance in amounts agreed to by Argus and Argus
Pharmacy or its Intermediary.
14. Audits of Argus Pharmacy Records. Argus Pharmacy shall give Argus, Customer,
and/or third parties designated by Argus or Customer the right, for the term of
Argus Pharmacy’s participation in the ANA and for an agreed-to period thereafter
or such lesser or greater time as is required by law, upon reasonable prior
notice to Argus Pharmacy or its Intermediary at reasonable times during regular
business hours, to review, audit, examine, and reproduce any of the Argus
Pharmacy’s books, records, prescription files, and signature logs pertaining to
Claims submitted to Argus. Alternatively, Argus Pharmacy shall provide records
or copies of records requested by Argus, Customer, or their third party
designees within a reasonable period of time from the date of a written request
for such records.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit 1 to Pharmacy Network Services Addendum
HealthSpring/Argus
Page 5

 



--------------------------------------------------------------------------------



 



15. Use of Name and Address. Argus Pharmacy shall allow Customer to use the name
and addresses of Argus Pharmacies in informational brochures or other
publications provided to Members or potential Members.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Exhibit 1 to Pharmacy Network Services Addendum
HealthSpring/Argus
Page 6

 



--------------------------------------------------------------------------------



 



SCHEDULE A TO SERVICES ADDENDUM TO MSA FOR
PHARMACY NETWORK SERVICES
CUSTOMER ELECTION OF ARGUS NETWORK
The capitalized terms used in this Schedule are defined in Exhibit A to the MSA.
For the selected network schedule to apply, Argus must receive Claims in Argus
Format at point of sale from Contracted Pharmacy. Customer understands that
Argus Pharmacies may terminate their participation in an Argus Network upon six
months notice, or as otherwise negotiated, and thus that the composition of the
Network selected by Customer may change during the term of this agreement. The
Argus Network pricing established herein represents the rates targeted for
contract negotiations with Argus Pharmacies. Argus warrants that Customer will
receive the benefit of any and all rates negotiated for Customer even to the
extent that contracted rates result in lower reimbursements than indicated in
the rates set forth below. Argus agrees that Participating Pharmacies that elect
to participate in the pharmacy network developed by Argus and utilized by
Customer shall be reimbursed in accordance with the contracted rates. Adherence
with the contracted rates shall be measured by Customer through an audit right,
including the use of a third party auditor, to verify Argus’ adherence to the
transparency and pass through pricing objectives.
Network Reimbursement Rates for Argus Pharmacies
Retail Network paid on a per-claim, pass through, and lesser of the AWP
discount, Usual and Customary (U&C) or MAC

  •   Brand [***]     •   Brand Dispensing Fee — [***]     •   Generic [***]    
•   Generic Dispensing Fee — [***]

Mail Order Network paid on a per-claim, pass through, and lesser of the AWP
discount or MAC

  •   Brand [***]     •   Generic [***]     •   Dispensing Fee — [***]

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Schedule A to Services Addendum to MSA for Pharmacy Network Services
HealthSpring/Argus
Page 7

 



--------------------------------------------------------------------------------



 



Retail — Extended Supply Network (also known as “90 Days at Retail”) paid on a
per-claim, pass through, and lesser of the AWP discount, Usual and Customary
(U&C) or MAC

  •   Brand [***]     •   Dispensing Fee -[***]     •   Generic [***]     •  
Dispensing Fee — [***]

Specialty Pharmacy paid on a per-claim, pass through basis

  •   Brand [***]     •   Generic [***]     •   Dispensing Fee — [***]

Long Term Pharmacies paid on a per-claim, pass through, and lesser of the AWP
discount or MAC if applicable

  •   Brand @ [***]     •   Generic Effective Rate @ [***]     •   Dispensing
Fee — @ [***]

 
*     Notes
[***]
[Three pages have been omitted and filed separately with the U.S. Securities and
Exchange Commission pursuant to HealthSpring, Inc.’s application requesting
confidential treatment.]
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Schedule A to Services Addendum to MSA for Pharmacy Network Services
HealthSpring/Argus
Page 8

 



--------------------------------------------------------------------------------



 



MANUFACTURER REBATE PROCESSING SERVICE
ADDENDUM TO MSA
1. DEFINITIONS. Certain capitalized terms as used in this Addendum shall have
the meaning stated herein, or in the MSA or another addendum to the MSA.
2. DESCRIPTION OF SERVICES. For the initial and renewal terms of the MSA, Argus
will establish and maintain system capabilities for (a) entering certain
variables to which Argus and Customer agree pertaining to the terms of
manufacturer rebate contracts to which Customer is a party, (b) performing
mathematical calculations using such variables to determine rebate amounts due
Customer from manufacturers, (c) generating standard Manufacturer Rebate Reports
available from Argus on quarterly basis, and (d) generate monthly rebate
estimates based on Customer’s manufacturer rebate contracts.
System capabilities include:

  •   Argus Rebate Processing System — Supports on-line entry of terms of rebate
contracts between a manufacturer and Customer such as general contract terms,
calculation rules, and covered drugs. A Contract Summary Report may be printed
for each contract entered on-line.     •   Argus Rebate Report Cycle — Supports
calculation of rebate amounts and generation of reports and/or data files that
may be sent to manufacturers. Reports and files include:

  •   Variance Report — Compares values generated during prior reporting period
to values generated during current reporting period. The purpose of this report
is to provide a quality control/reasonability check for the chosen reporting
period.     •   Manufacturer Invoice Reports — each contracted manufacturer,
reports calculated rebate amounts.     •   Market Share Analysis Report — Shows
all rebates calculated as due from each manufacturer that bases rebate payment
on market performance.     •   Rebate Utilization Flat File — Contains
rebateable claims for a given manufacturer and is based on the NCPDP
Manufacturer Rebate Utilization, Plan, and Formulary Flat File Standard.

3. TRAINING. Argus shall provide Customer with up to three (3) days’ training in
loading the terms of manufacturer rebate contracts. Such training will be at no
additional charge if conducted at Argus. Otherwise, Customer shall reimburse
Argus reasonable and customary out-of-pocket expenses.
4. IMPLEMENTATION AND VERIFICATION. Customer is responsible for understanding
the terms of its existing rebate contracts with manufacturers and identifying
targets to be used in the testing, verification and reconciliation process. In
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Manufacturer Rebate Processing Service Addendum
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



general, during contract entry, Customer should compare existing agreements with
manufacturers to the Contract Summary Report produced from the Argus Rebate
Processing System. Throughout the term of this Addendum, Customer will
participate in the verification of reports and data generated by the Argus
system and the reconciliation of differences in contract set up and calculation
assumptions between Customer’s current system and the Argus system.
5. RECORDKEEPING. Rebate contract information shall be available on-line for so
long as the manufacturer rebate contract and this Addendum are both in effect.
Such information shall be available on archived media for a period of ten
(10) years from the rebate contract effective date, or longer if required by
law. In the event of a termination of the MSA, Argus shall provide the
applicable information to Customer to maintain in accordance with all applicable
regulatory requirements.
6. CONFLICTS. If there is any conflict between any provision of this Addendum
and the MSA or another addendum, the provisions of this Addendum shall govern.
Except as expressly modified herein, the terms of the MSA govern the services
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Manufacturer Rebate Processing Service Addendum
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



MEDICARE PART D
REGULATORY ADDENDUM TO MSA
     This Addendum is to the Management Services Agreement (“MSA”) effective as
of January 1, 2009, between Argus Health Systems, Inc. (“Argus”), a Delaware
corporation having its principal place of business at 1300 Washington Street,
Kansas City, Missouri 64105-1433 (“Argus”), and HealthSpring of Tennessee, Inc.,
a Tennessee corporation; HealthSpring of Tennessee, Inc., a Tennessee
corporation d/b/a HealthSpring of Illinois; Texas HealthSpring, LLC, a Texas
limited liability company; HealthSpring Life & Health Insurance Company, Inc., a
Texas insurance company; HealthSpring of Florida, Inc., a Florida corporation;
and HealthSpring of Alabama, Inc., an Alabama corporation (each individually and
collectively referred to herein as “Customer”). The effective date of the
Addendum is January 1, 2009 (the “Effective Date”).
     WHEREAS, in connection with the Medicare Prescription Drug, Improvement and
Modernization Act of 2003 (the “Act”), Customer submitted to the Centers for
Medicare and Medicaid Services (“CMS”) an application to become a Part D plan
sponsor and offer a Medicare Part D plan as set forth in the Medicare
Prescription Drug Benefit Plan Final Rules contained in 42 CFR Parts 422 and 423
(“PDP Final Rules”);
     WHEREAS, Argus has agreed to serve as a subcontractor for Customer in
connection with Customer’s Medicare Part D plan as set forth in the MSA and this
Addendum; and
     WHEREAS, certain provisions are required to be included in the agreement
between Customer and its subcontractors with respect to Customer’s Medicare
Part D plan as mandated by CMS and the PDP Final Rules.
     In consideration of the mutual promises herein and in the MSA, Argus and
Customer agree as follows:
     1. The capitalized terms used in this Addendum shall have the meanings
stated herein, in the body of Appendix 1 hereto, or in the MSA or another
addendum to the MSA. Otherwise terms used in this Addendum shall have the
meanings stated in 42 CFR Parts 422 and 423. References to Appendix 1 shall
include Appendix 1 and all attachments thereto. References to Addendum shall
include this Addendum and Appendix 1. Appendix 1 is incorporated herein by this
reference.
     2. Customer has entered into a written agreement with CMS as required by
the PDP Application or MA-PD Application (the “CMS Contract”), pursuant to which
Customer will be approved as a Part D plan sponsor to offer a Medicare Part D
plan.
     3. Appendix 1 to this Addendum shall apply to the services Argus is to
provide to Customer to assist Customer in fulfilling its obligations under its
Medicare
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 1

 



--------------------------------------------------------------------------------



 



Part D plan. It is the understanding of the parties that each provision in
Appendix 1 is required by CMS to be included herein in accordance with the CMS
Contract. The parties agree that any provision not required by CMS to be
included herein shall not be binding on Argus.
     4. To the extent that the provisions of Appendix 1 attached hereto conflict
with any other provisions of the MSA, the provisions of Appendix 1 shall
supersede the conflicting provisions of the MSA.
     5. As consideration for the additional services provided hereunder,
Customer will pay to Argus the fees set forth in Exhibit C to the MSA. Any
amounts due to Argus from Customer shall be paid by Customer consistent with the
invoicing and payment terms set forth in the MSA. Customer agrees that if
Customer fails to pay on or prior to the due date any amount owing to Argus
hereunder, Argus shall have all rights and remedies for non-payment or delay in
payment specified in the MSA. Customer acknowledges and agrees that certain
obligations hereunder are subject to further CMS refinement and instructions.
Customer agrees that in the event the Act, the CMS Contract, CMS instructions,
or other applicable laws and regulations are modified through amendment,
addition, deletion, or otherwise after the execution of this Addendum in such a
way that materially alters the rights or obligations of Argus hereunder,
Customer and Argus will attempt to equitably adjust the terms of this Addendum
to take such modification(s) into account. If the parties are unable to agree
upon an equitable adjustment within thirty (30) days after Argus notifies
Customer of the need for such an equitable adjustment, Argus shall have the
right to terminate this Addendum effective at the end of the coverage year in
which the request for equitable adjustment was made.
     6. Argus represents and warrants that it currently provides pharmacy
benefit administration services including the following functions:
(i) adjudication and processing of pharmacy claims at the point of sale;
(ii) negotiation with pharmacies for discounts, or other price concessions on
prescription drugs; (iii) administration and tracking of enrollees’ drug
benefits in real time; (iv) coordination with other drug benefit programs,
including, for example, Medicaid, state pharmaceutical assistance programs,
Medigap, or other insurance; (v) develops and maintains a pharmacy network;
(vi) operates an enrollee grievance intake process; and (vii) performs customer
service functionality that includes serving seniors and persons with a
disability.
     7. This Addendum shall be coterminous with the MSA, and shall remain in
full force and effect for so long as the MSA remains in full force and effect,
subject to the termination rights of the parties set forth in the MSA and this
Addendum. In the event the MSA or Customer’s CMS Contract is terminated or
expires after the Effective Date of this Addendum, this Addendum will terminate
concurrently with the termination or expiration of the MSA or Customer’s CMS
Contract. Customer will notify Argus in writing immediately upon termination or
expiration of Customer’s CMS Contract.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 2

 



--------------------------------------------------------------------------------



 



Termination of this Addendum shall not affect any rights or obligations,
including obligations to pay fees hereunder that accrued prior to the effective
date of termination.
     8. Customer agrees that during the term of this Addendum, and any renewals
hereof, Argus shall have the exclusive right to provide to Customer the services
described in this Addendum.
     9. This Addendum may be modified only by a written agreement signed by the
authorized representative of each party. No Argus or Customer employee is
authorized to vary, amend, or supplement the terms of this Addendum by any oral
statement or written representation that is not signed by an authorized
representative of Argus or Customer, respectively.
     10. Each party represents and warrants that it has the necessary power and
authority to enter into this Addendum and to consummate the transactions
contemplated hereby.
     The parties have caused this Addendum to be executed by their respective
duly authorized officers or agents as of the date set forth below.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 3

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

                             
 
                            ARGUS HEALTH SYSTEMS, INC       HEALTHSPRING OF
TENNESSEE, INC.    
 
                            By:   /s/ Jonathan Boehm       By:   /s/ Gerald V.
Coil                          
 
  Printed Name:
Title:
Date:   Jonathan Boehm
President
          Printed Name:
Title:
Date:   Gerald V. Coil
Secretary February 26, 2009    

            HEALTHSPRING OF TENNESSEE, INC
d/b/a HEALTHSPRING OF ILLINOIS
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:  
Date: Secretary
February 26, 2009       TEXAS HEALTHSPRING, LLC
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title: 
Date: Secretary
February 26, 2009        HEALTHSPRING OF ALABAMA, INC.
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:  
Date: Secretary
February 26, 2009        HEALTHSPRING OF FLORIDA, INC.
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:  
Date: Secretary
February 26, 2009        HEALTHSPRING LIFE & HEALTH
INSURANCE COMPANY, INC.
      By:   /s/ Gerald V. Coil         Printed Name:   Gerald V. Coil       
Title:  
Date: Secretary
February 26, 2009     

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 4

 



--------------------------------------------------------------------------------



 



APPENDIX 1
MEDICARE PART D REGULATORY PROVISIONS
A. General Provisions. Argus agrees, and will require any of its subcontractors,
including pharmacies, to agree as follows: (references to subcontractors in this
“General Provisions” section shall refer to Argus and Argus’ subcontractors,
including pharmacies)

  1.   Claims data and information provided in connection with this Addendum is
used for purposes of obtaining Federal funds. Subcontractor agrees that it is
bound by 45 CFR Part 76 and represents and warrants that it is not excluded by
the Department of Health and Human Services Office of the Inspector General or
by the General Services Administration.     2.   In accordance with 42 CFR
423.505(k)(3), subcontractor must certify to Part D sponsor (based on best
knowledge, information, and belief) the accuracy, completeness, and truthfulness
of the claims data related to payment.     3.   In accordance with 42 CFR
423.505(i)(1), 42 CFR 423.562(a)(4), and 42 CFR 422.504(i)(1), notwithstanding
anything to the contrary agreed to by the parties, Customer maintains ultimate
responsibility for adhering to and otherwise fully complying with all terms and
conditions of its CMS Contract and for ensuring that subcontractor satisfies its
obligations under Customer’s Medicare Part D plan.     4.   In accordance with
42 CFR 423.505(e)(2), 42 CFR 423.505(i)(2), 42 CFR 422.504(e)(2), and 42 CFR
422.504(i)(2)(ii), HHS, the Comptroller General, or their designees have the
right to inspect, evaluate, and audit any pertinent contracts, books, documents,
papers, and records, including medical records, of the subcontractor involving
transactions related to Customer’s CMS Contract or that pertain to any aspect of
services performed, reconciliation of benefit liabilities, and determination of
amounts payable under Customer’s CMS Contract. Only Customer or its designees
shall have direct access to Argus for these purposes, and Argus will make such
books and records available for such inspection, evaluation, and audit through
Customer. With respect to all other downstream entities, HHS, CMS, the
Comptroller General, and their designees shall have direct access (e.g., on site
access) to such downstream entities, and the downstream entities will make such
books and records directly available to HHS, CMS, the Comptroller General, or
their designees for such inspection, evaluation, and audit. This right exists
through ten (10) years from the final date of this Addendum’s termination date
or from the date of completion of any audit, whichever is later.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 5

 



--------------------------------------------------------------------------------



 



  5.   In accordance with 42 CFR 423.505(g)(1), 42 CFR 423.505(i)(3)(i), and 42
CFR 422.504(g)(1)(i), the Member shall not be held liable for payment of any
fees that are the legal obligation of Customer.     6.   In accordance with 42
CFR 423.505(i)(3)(ii) and (i)(4)(ii) and 42 CFR 422.504(i)(3)(ii) and
(i)(4)(ii), in the event CMS or Customer determines that a subcontractor has not
performed satisfactorily under this Addendum, the delegated activities and
reporting responsibilities of the subcontractor may be revoked or otherwise
subject to the default provisions as set forth in the Agreement agreed to with
Customer.     7.   In accordance with 42 CFR 423.505(i)(3)(ii) and (i)(4)(iii)
and 42 CFR 422.504(i)(3)(ii) and (i)(4)(iii), Customer will establish and
maintain ongoing monitoring and oversight of all aspects of subcontractor’s
performance of its obligations in connection with Customer’s Medicare Part D
plan.     8.   In accordance with 42 CFR 423.505(i)(3)(ii) and (i)(4)(iv) and 42
CFR 422.504(i)(3)(ii) and (i)(4)(v), subcontractor shall comply with all
applicable Federal and State laws, regulations, and CMS instructions.     9.  
Subcontractor agrees to participate in Customer’s Medicare Part D plan under the
terms and conditions agreed to by the parties. Any such services or other
activity performed by subcontractor in connection with Customer’s Medicare
Part D plan shall be consistent and comply with Customer’s CMS Contract as
required by 42 CFR 423.505(i)(3)(iii) and 42 CFR 422.504(i)(3)(iii).     10.  
Subcontractor will support and comply with applicable electronic prescription
standards as mutually agreed to by the parties to assist Customer in compliance
with its obligations under 42 CFR 423.159, 423.160, and 423.505(b)(6).     11.  
In accordance with 42 CFR 423.505(d) and 42 CFR 422.504(d), subcontractor agrees
to maintain for ten (10) years, books, records, and documents related to the
performance of its obligations with respect to Customer’s Medicare Part D plan.
    12.   Subcontractor agrees to comply with all applicable State and Federal
privacy and security requirements, including the requirements of 42 CFR 423.136,
42 CFR 423.505(b)(14), 42 CFR 422.504(a)(13), and 42 CFR 422.118, which require
that for any medical records or other health and enrollment information
subcontractor maintains with respect to Members, subcontractor will do the
following:

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 6

 



--------------------------------------------------------------------------------



 



  a.   Abide by all applicable Federal and State laws regarding confidentiality
and disclosure of medical records or other health and enrollment information of
Members. With respect to information that identifies a particular Member,
subcontractor will have procedures that specify: (1) for what purpose the
information is used within the organization; and (2) to whom and for what
purposes it discloses the information outside the organization;     b.   Ensure
that medical information is released only in accordance with applicable Federal
or State law or under court orders or subpoenas;     c.   Maintain the records
and information in an accurate and timely manner; and     d.   Ensure timely
access by enrollees to the records and information that pertain to them.

  13.   To the extent applicable in a subcontract, Argus agrees that it shall
make available to Customer via the my Argus website an annual attestation that
it has upon initial hire and annually thereafter reviewed the OIG/GSA exclusion
databases to ensure that no manager or employee administering Medicare Part D
benefits is excluded from Federal health care programs. Argus hereby agrees that
in the event an employee or manager is identified as excluded from Federal
health care programs immediate corrective action will be taken to ensure that
such employee will not thereafter be directly or indirectly involved in the
administration of Medicare Part D benefits.     14.   In accordance with 42 CFR
423.505(b)(21) and to the extent applicable in a subcontract and effective
January 1, 2010, subcontractor acknowledges the CMS requirement that any
prescription drug pricing standard used to reimburse pharmacies based on the
cost of the drug will be updated on January 1 of each contract year and at least
every seven (7) days thereafter.     15.   In accordance with 42 CFR 423.520 and
to the extent applicable in a subcontract effective January 1, 2010,
subcontractor acknowledges the CMS requirement that Part D plan sponsors pay
network pharmacies (other than mail-order and long-term care pharmacies) for
clean claims within (a) fourteen (14) days for electronic claims, and (b) thirty
(30) days for any other claims.     16.   In accordance with 42 CFR
423.505(b)(20) and to the extent applicable in a subcontract and effective
January 1, 2010, subcontractor acknowledges

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 7

 



--------------------------------------------------------------------------------



 



      the CMS requirement that allows long term care pharmacies to have not less
than thirty (30) days, but not more than ninety (90) days, to submit Part D
claims for reimbursement.

B. Delegated Responsibilities.

  1.   In accordance with 42 CFR 423.505(i)(3) and (i)(4) and 42 CFR
422.504(i)(4)(i), the following specifies the delegated activities and reporting
responsibilities of Argus:

      Argus shall be responsible for performing the services specified in the
MSA to the extent they supplement and are not inconsistent with this Addendum.  
      In addition, Argus shall be responsible for performing the services set
forth in the following Appendices in the manner set forth in the corresponding
Appendix:

     
Appendix 1-A
  Claims Processing and Data Management
Appendix 1-B
  Coordination of Benefits
Appendix 1-C
  Pharmacy Networks
Appendix 1-D
  Provider Call Center
Appendix 1-E
  Drug Utilization Management
Appendix 1-F
  Quality Assurance
Appendix 1-G
  Intentionally Omitted
Appendix 1-H
  Transition Member Notice Services
Appendix 1-I
  Part D Member Customer Service
Appendix 1-J
  Explanation of Benefits File
Appendix 1-K
  Reporting and Data Files

  2.   It is expressly understood that in delegating authority to Argus to
perform these functions, Customer shall retain overall authority,
responsibility, and accountability for such functions. Argus has been engaged as
an independent contractor and not as a fiduciary of Customer.     3.   Customer
acknowledges that it has the sole authority to control and administer its
Medicare Part D plan. Nothing herein shall be construed or deemed to confer upon
Argus any responsibility for or control over the terms or validity of Customer’s
Medicare Part D plan.     4.   Customer shall provide Argus with information
necessary for Argus to meet its obligations under this Addendum, including the
plan benefit design, processing parameters and other information regarding
healthcare coverage for Members. This information must be in writing, complete
and

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 8

 



--------------------------------------------------------------------------------



 



      accurate and provided timely. Argus may rely on the completeness and
accuracy of this information.     5.   Customer will obtain CMS approval in a
timely manner of all materials requiring CMS approval (including but not limited
to letter templates, forms, website content) and will provide such approved
materials to Argus to utilize in connection with the services hereunder. Argus
will have no obligation to provide required materials unless and until Customer
provides the CMS approved materials to Argus. Changes to any such materials
(including file format, specifications, etc) required by CMS or Customer after
such materials are loaded in the Argus system may incur an additional fee.    
6.   Subject to Customer’s approval and a pre-delegation audit, Argus may
subcontract out the obligations set forth herein provided that such
subcontractor agrees to perform the services as set forth herein and provided
that the subcontractor agrees to the “General Provisions” substantially in the
form set forth in Appendix 1, Section A, of this Addendum. Customer hereby
acknowledges and agrees that Argus is currently subcontracting to, and will
continue to subcontract to, [***].     7.   Argus is authorized by Customer to
perform the functions specified herein. Customer agrees that it has or will
obtain such authorizations from Members as may be required by law in order for
Argus to provide the services contemplated by the MSA and this Addendum.     8.
  Customer acknowledges and agrees that it is responsible for disclosing to
Members any and all matters relating to its Medicare Part D plan as are required
by law to be disclosed, including but not limited to any matter relating to the
calculation of copayments, coinsurance amounts, deductible or any other amounts
that are payable by a Member, grievance and appeal procedures, and complaint
processes.     9.   Customer acknowledges and agrees that it is responsible for
notifying Members of expected uses and disclosures of the Member’s protected
health information in plain language containing sufficient detail to advise the
beneficiary of the uses and disclosures permitted or required, as well as the
Member’s rights and Customer’s duties with respect to such information.     10.
  To the extent that compliance with CMS requirements would require Argus to
conduct activities outside the scope of services set forth herein or in the
event CMS modifies existing requirements in such a way as to require changes in
Argus’ systems or operations as set forth herein (including, but not limited to,
changes in EOB form or file format,

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 9

 



--------------------------------------------------------------------------------



 



      changes in reporting format or requirements), Customer shall pay Argus a
mutually negotiated fee for such activities.     11.   In the event Customer
requests non-standard services, forms, materials or documents, or standard
services, forms, materials or documents in an amount which Argus determines to
be unreasonable or excessive, the parties will mutually agree upon the fee to
charge Customer before such customized or additional services are provided.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 10

 



--------------------------------------------------------------------------------



 



APPENDIX 1-A
CLAIMS PROCESSING AND DATA MANAGEMENT

1.   On-Line Claims Processing. Argus will provide a real time on-line claims
processing system to adjudicate drug claims submitted by network pharmacies on
behalf of Members. Argus agrees that the on-line claims system will operate
according to the following standards:

  a.   [***] response within 4 seconds;     b.   [***] of all claims paid with
no errors; and     c.   [***] system availability.

    Customer acknowledges and agrees that these standards may be adjusted
pending the impact of TrOOP system interfaces with the on-line claims processing
system as determined by CMS.       Customer further acknowledges and agrees that
scheduled maintenance for IPNS® (the on-line claims system) will be excluded
from the calculation of system availability. Scheduled maintenance shall not
exceed [***] per month.   2.   Paper Claims Processing. Argus agrees to provide
a paper claims processing system designed to pay claims submitted by non-network
pharmacies on behalf of Members. Argus agrees that the paper claims system will
operate according to the following standards:

  a.   [***] of claims requiring no intervention will be handled within [***];  
  b.   [***] of claims requiring intervention will be handled within [***]; and
    c.   [***] of all manually keyed claims, if entered by Argus, will be paid
with no errors.

3.   Tracking True Out-of-Pocket Costs (TrOOP). Argus’ IPNS® will accept and
maintain data provided with respect to Member’s true out of pocket (TrOOP)
costs.   4.   Data Processing and Management System Requirements. Argus agrees
that its data management processes and data systems will be capable of
accomplishing the following:

  a.   Collection of data in either an NCPDP or X12 format in accordance with
the Health Insurance Portability and Accountability Act of 1996, and

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 11

 



--------------------------------------------------------------------------------



 



      regulations issued thereunder (“HIPAA”). The data to be collected will
encompass quantity, type, and costs of pharmaceutical prescriptions filled for
Members and will be linked to Medicare beneficiary identification numbers
(HIC#);     b.   Submission of prescription drug claims information for Members
for Part D drug prescriptions in the format required by CMS, using batch
submission processes. Data to be submitted will encompass quantity, type, and
costs of pharmaceutical prescriptions filled for Members and will be linked to
Medicare beneficiary identification numbers (HIC#);     c.   Submission of data
to CMS via the Medicare Data Communications Network (MDCN) in compliance with
CMS requirements;     d.   Performance of data edit and quality control
procedures to help ensure accurate and complete prescription drug data;     e.  
Correction of all data errors identified by CMS;     f.   Collection of data for
dates of service within the coverage period with a 3-month close-out window for
the submission of remaining unreported claims data;     g.   Provision of
additional information for the purposes of reconciliation of risk factors, low
income subsidy payments, reinsurance payments, and risk corridor as required by
CMS; and     h.   Sending and receiving claims data for third party payers from
the CMS contractor that will serve as the clearinghouse for all Part D
beneficiary outpatient drug claims.

5.   System Description. Argus agrees that it will have available for CMS
inspection a complete description of the claims adjudication system including:

  a.   Hardware and software;     b.   Operating system;     c.   MediSpan or
First Data Bank database, including number of iterations saved;     d.   Number
of sites processing claims (including disaster recovery back-up system); and    
e.   System volume in covered lives, including the number of transactions the
system can support per day and per hour.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 12

 



--------------------------------------------------------------------------------



 



6.   System Testing. Argus agrees to have a testing process to identify and
correct plan configuration errors prior to implementation and to document the
manner and extent to which it has performed such testing.   7.   Policies and
Procedures.

  a.   Claims Adjudication: Argus agrees that it will have available for CMS
upon request policies and procedures that include a complete description and
flow chart detailing the claims adjudication process for each of the following:

  i.   Contracted network pharmacies     ii.   Out-of-network pharmacies    
iii.   Paper claims     iv.   Batch-processed claims     v.   Manual claim entry
(e.g., for processing direct member reimbursement)

  b.   Claim Detail Management: Argus agrees that it will have available for CMS
upon request policies and procedures that include a complete description of
claim detail management, including:

  i.   The length of time that detailed claim information is maintained online
(which will not be less than 12 months);     ii.   The data storage process
after it is no longer online; and     iii.   The length of time that detailed
claim information is stored when it is no longer online (which will not be less
than 10 years).

  c.   Claim Data Access/Retrieval: Argus will provide claims data to Customer
in accordance with this Addendum. Customer acknowledges and agrees that it will
be Customer’s obligation to maintain and retrieve such data and to have
available for CMS upon request policies and procedures that include a complete
description of the accessibility of the following information for data capture
purposes and a flow chart of the claims data retrieval process for each of the
following:

  i.   Entire claims history file     ii.   Encounter data required by state
mandates

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 13

 



--------------------------------------------------------------------------------



 



  iii.   Encounter data required by alternate funding sources     iv.  
Out-of-pocket maximum/deductible files

  d.   Claim Overpayments/Underpayments: Argus and Customer agree that they will
each have available for CMS upon request policies and procedures that include a
description of how overpayments and underpayments to pharmacies, as well as
enrollees (Members), are handled and recovery procedures for each respective
organization as applicable.     e.   Disputed Claims: Argus and Customer agree
that they will each have available for CMS upon request policies and procedures
that include a complete description of procedures surrounding disputed claims,
for each respective organization as applicable, including the following:

  i.   The steps that a pharmacy and/or enrollee (Member) must follow to dispute
a claim reimbursement;     ii.   The average amount of time needed to resolve a
claims dispute; and     iii.   Turnaround time standards for dispute resolution.

8.   LICS Services: Argus will provide to Customer the capability to reallocate
the cost-sharing between the Customer and its Members those results from a
change in a Member’s LICS status (“LICS Member”). For the date range applicable
to the change in LICS status, the LICS Claim Adjustment process may include
selection of Part D claims and will include readjudication of Part D Claims to
determine and modify the reallocation of the cost-sharing between the Customer
and the Member and Part D-specific fields such as TrOOP; provide the vehicle to
reimburse the Member for any overpayments the Member previously made to the
pharmacy and identify underpayments by the Member; and provide an audit trail of
LICS Claim Adjustments. No adjustment will be made to amounts associated with
the reimbursement to a pharmacy. Customer acknowledges and agrees that
requirements for the service may change based upon CMS guidance and industry
practice, and, in such case, Argus will work with Customer to determine the
impact of such changes.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 14

 



--------------------------------------------------------------------------------



 



APPENDIX 1-B
COORDINATION OF BENEFITS
The parties acknowledge and agree that in accordance with 42 CFR 423.464,
Customer is required to comply with administrative processes and requirements
established by CMS to ensure effective exchange of information and coordination
between Customer and SPAPs, Medicaid programs, group health plans, FEHBP,
military coverage (including TRICARE), Indian Health Services, Federally
qualified health centers, rural health centers, and other health benefit plans
or programs that provide coverage or financial assistance for the purchase or
provision of Part D drugs on behalf of Members, as CMS may specify. Upon
Customer’s request, Argus will reasonably cooperate with Customer in its
coordination of benefit services required by CMS. Argus will not impose fees on
entities that are unrelated to the cost of the coordination of benefits.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 15

 



--------------------------------------------------------------------------------



 



APPENDIX 1-C
PHARMACY NETWORKS
Argus will provide Customer with access to Argus’ national network of pharmacies
as described herein and in the Services Addendum to MSA for Pharmacy Network
Services for Customer’s national service area. Customer will provide Argus no
less than one hundred twenty (120) days notice of intent to modify the service
area(s). The following applies to pharmacy networks Argus provides with respect
to Customer’s Medicare Part D programs in Customer’s service area:

1.   Any Willing Provider. In accordance with 42 CFR 423.120(a)(8)(i) and 42 CFR
423.505(b)(18), Argus agrees to have a standard contract whereby any willing
pharmacy in Customer’s service area may access the standard contract and
participate as a network pharmacy by accepting such standard contract. In
addition, in accordance with 42 CFR 423.120(a)(5), with respect to long-term
care pharmacies in Customer’s service area, Argus agrees to offer standard
contracting terms and conditions, including performance and service criteria for
long-term care pharmacies that CMS specifies. Argus further agrees to offer
standard contracting terms and conditions conforming to the model addendum that
CMS develops to all I/T/U pharmacies in Customer’s service area in accordance
with 42 CFR 423.120(a)(6). Notwithstanding the foregoing, terms and conditions
may vary, particularly with respect to payment terms to accommodate geographical
areas (e.g., rural pharmacies) or different types of pharmacies (e.g., mail
order and retail), provided that all similarly-situated pharmacies are offered
the same standard terms and conditions. In no event will Argus require a
pharmacy to accept insurance risk as a condition of participation in the
network. 42 CFR 423.120(a)(8)(ii).   2.   Credentialing. The credentialing
process of network pharmacies may be reviewed by Customer, and Customer may
audit the credentialing process on an ongoing basis. 42 CFR 422.504(h)(4)(iv).  
3.   Customer’s Right to Approve, Suspend, or Terminate Network Pharmacy. In
accordance with 42 CFR 423.505(i)(5), Argus agrees that Customer retains the
right to approve, suspend, or terminate any arrangement with a pharmacy.
Additional fees may apply if such non-approval, suspension, or termination of a
pharmacy from the network requires creation and maintenance a customer specific
network in IPNS®.   4.   Prompt Payment of Claims. Subject to receipt of funds
from Customer, Argus will pay clean claims submitted by network pharmacies on
behalf of Members within the timeframes required by Law.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 16

 



--------------------------------------------------------------------------------



 



5.   Required Contract Provisions for All Network Pharmacies. Argus agrees that
its standard contracts with network pharmacies will include all of the
provisions contained in Section A “General Provisions” of Appendix 1. In
addition, Argus agrees that its standard contracts with network pharmacies,
whether retail, mail order, long term care (LTC), home infusion (HIT), and
Indian Health (I/T/U) will include all required CMS provisions. A copy of such
provisions will be provided to Customer upon written request.   6.   Pharmacy
Access.

  a.   Argus agrees to provide a contracted pharmacy network consisting of
pharmacies in Customer’s service area that meet the following access
requirements in accordance with 42 CFR 423.120(a)(1) and (2):

  i.   Urban: At least ninety percent (90%) of Members, on average, in urban
areas in Customer’s service area live within two (2) miles of a network pharmacy
that is a retail pharmacy, I/T/U pharmacy, or pharmacies operated by Federally
Qualified Health Centers and Rural Health Centers. Urban areas are five-digit
zip codes in which the population density is greater than 3,000 persons per
square mile.     ii.   Suburban: At least ninety percent (90%) of Members, on
average, in suburban areas in Customer’s service area live within five (5) miles
of a network pharmacy that is a retail pharmacy, I/T/U pharmacy, or pharmacies
operated by Federally Qualified Health Centers and Rural Health Centers.
Suburban areas are five-digit zip codes in which the population density is
between 1,000 and 3,000 persons per square mile.     iii.   Rural: At least
seventy percent (70%) of Members, on average, in rural areas in Customer’s
service area live within fifteen (15) miles of a network pharmacy that is a
retail pharmacy, I/T/U pharmacy, or pharmacies operated by Federally Qualified
Health Centers and Rural Health Centers. Rural areas are five-digit zip codes in
which the population density is less than 1,000 persons per square mile.
Customer acknowledges and agrees that concerning this rural access standard,
there may be several states for which the standard will be impossible or
impracticable to meet given the lack of infrastructure. Customer acknowledges
that CMS will be identifying these states and agrees that the rural access
requirement above will be excepted in such states.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 17

 



--------------------------------------------------------------------------------



 



    Argus will demonstrate the pharmacy access requirements above based on a
computation using 100% of Member counts by zip code (as provided to Argus by
Customer).

  b.   Argus may (but is not required) to have non-retail pharmacies, including
pharmacies offering home delivery via mail-order and institutional pharmacies in
its network in accordance with 42 CFR 423.120(a)(3).     c.   Argus agrees that
its pharmacy network will provide adequate access to home infusion pharmacies
consistent with written CMS policy guidelines and other CMS instructions in
accordance with 42 CFR 423.120(a)(4).     d.   Argus agrees that its pharmacy
network will provide convenient access to long-term care pharmacies and I/T/U
pharmacies consistent with written CMS policy guidelines and other CMS
instructions in accordance with 42 CFR 423.120(a)(5) and (6).     e.   Argus
will provide an electronic list to Customer of all contracted pharmacies in
accordance with CMS requirements along with related GeoAccess services as
required to support all necessary regulatory filings.

7.   The parties hereby acknowledge and agree that in order to meet access
requirements, certain pharmacies may require Customer to comply with additional
provisions set forth in the respective pharmacy contracts. Such provisions shall
be mutually agreed to by Argus and Customer and, in the event Customer objects
to such provisions and the respective pharmacies are not included in the
network, Argus shall not be required to comply with the access requirements
contained herein with respect to the type(s) and/or area(s) of such
pharmacy(ies) whose terms were objectionable to Customer; provided, however,
that Argus shall continue to utilize good faith efforts to comply with such
access requirements by negotiation agreements with other applicable pharmacies.
  8.   Customer acknowledges and agrees that it shall have and maintain an
adequate transition plan in accordance with CMS requirements.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 18

 



--------------------------------------------------------------------------------



 



APPENDIX 1-D
PROVIDER CALL CENTER
Argus will make available to pharmacies and providers a toll-free call center
number to respond to inquiries from pharmacies regarding a Member’s drug
benefit, including such operational areas as claims processing, benefit
coverage, claims submission, and claims payment.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 19

 



--------------------------------------------------------------------------------



 



APPENDIX 1-E
DRUG UTILIZATION MANAGEMENT
In accordance with 42 CFR 423.505(b)(6) and 42 CFR 423.153(b), Argus agrees as
follows:
Upon Customer’s request and as mutually agreed to by the parties, Argus will
provide drug utilization management programs designed to meet CMS requirements,
which may include incentives to reduce costs when medically appropriate such as
encouragement of generic utilization and policies and systems to assist in
preventing over-utilization and under-utilization of prescribed medications
(such as compliance programs designed to improve adherence/persistency with
appropriate medication regimens, monitoring procedures to discourage
over-utilization through multiple prescribers or multiple pharmacies, quantity
versus time edits, early refill edits). Customer acknowledges and agrees that it
is the ultimate decision maker on drug utilization management programs. Argus
shall adhere to and participate in utilization management programs adopted by
Customer as mutually agreed to by the parties, and shall abide by the decisions
made in accordance therewith.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 20

 



--------------------------------------------------------------------------------



 



APPENDIX 1-F
QUALITY ASSURANCE
In accordance with 42 CFR 423.505(b)(6) and 42 CFR 423.153(c), Argus will
provide the following quality assurance services in an effort to reduce
medication errors and adverse drug interactions and improve medication use:

1.   Require pharmacies contracted with Argus for Part D (“Argus Part D Network
Pharmacies”) to comply with minimum standards for pharmacy practice as
established by the states.   2.   Require Argus Part D Network Pharmacies to
offer patient counseling to Members, when appropriate.   3.   Provide an
automated concurrent drug utilization review system for claims submitted
electronically at the point of sale via IPNS® that checks for the following
(“DUR”):

  a.   Potential drug therapy problems due to therapeutic duplication;     b.  
Age/gender-related contraindications;     c.   Over-utilization and
under-utilization;     d.   Drug-drug interactions;     e.   Incorrect drug
dosage or duration of drug therapy;     f.   Drug-allergy contraindications; and
    g.   Clinical abuse/misuse.

4.   Require Argus Part D Network Pharmacies to review DUR messages as they are
received via IPNS® and to use professional judgment as to whether action is
required.   5.   Require Argus Part D Network Pharmacies to implement a method
for maintaining up-to-date Member information, such as, but not limited to,
Member demographic information and Member allergy information (drug and food).  
6.   Upon Customer’s request and as mutually agreed to by the parties, provide
retrospective drug utilization review services in order to identify patterns of
inappropriate or medically unnecessary care among Members or associated with
specific drugs or groups of drugs. Such services may include a comprehensive
analysis of patient drug profiles and a focused review of a specific drug class
or therapeutic category.

Customer acknowledges and agrees that it is the ultimate decision maker on
quality assurance programs and that it agrees to the quality assurance services
set forth herein.
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 21

 



--------------------------------------------------------------------------------



 



APPENDIX 1-G
INTENTIONALLY OMITTED
Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 22

 



--------------------------------------------------------------------------------



 



APPENDIX 1-H
TRANSITION MEMBER NOTICE SERVICE APPENDIX
1. DESCRIPTION OF SERVICES. In order to aid the Customer in satisfying
requirements for transition notices to members as described in CMS’s document
titled “Transition Process Requirements for Part D Sponsors — April 2006” issued
on April 4, 2006, Argus will provide the services described herein provided that
Customer has elected to use Argus’ standard transition logic module in
establishing its Part D benefits.
a. TRANSITION CLAIMS DATA FILE. On a daily basis, Argus will electronically
transmit to Customer an Argus Standard Transition Claim Data File. The file will
include claims activity for the prior business day for each Customer Member for
whom a claim was paid under the transition logic; provided however, that there
are no critical errors detected for either the claims or the Member. The same
file will be used to create the letters. Claims determined to have a critical
error will be included in a Transition Error File.
b. TRANSITION LETTER PRINT AND MAIL.
i. Argus Transition Letter Specifications. Argus will provide to Customer a PDF
version of the Standard Argus Transition Letter which has been developed in
accordance with CMS guidelines. It will be the responsibility of the Customer to
obtain any necessary approvals from CMS. Argus Transition Print/Mail
specifications and development include:

  •   Development for standard transition supply member notification letter,
including: programming, project management, business analysis, documentation,
print development, creative design services, and artwork creation     •   File
transmissions     •   Laser printing of 2 pages (4 images)     •   Monochrome
print     •   Duplex mode     •   Portrait format     •   English or Spanish
versions based on language indicator in Customer-provided eligibility file

ii. Argus Transition Letter Production.

  •   A letter will be produced and mailed with 3 business days for each
Customer Member for whom a claim was paid under transition logic provided there
are no critical errors associated with that claim.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 23

 



--------------------------------------------------------------------------------



 



  •   Print processing will adhere to USPSP Coding Accuracy Support System
(CASS), postal bar coding, and electronic postal sorting.     •   First-class
presort postage will be applied.     •   Letter will be folded and stuffed in a
number 10 envelope.

c. MEMBER COMMUNICATIONS VIEWER AND RECORDS AVAILABILITY.
i. Member Communications Viewer. Through the MyArgusOnline™ website, Argus will
provide on-line access to PDFs of each Argus Transition Letter for [***],
beginning with the month in which the Transition Letter is created. The
Transition Letter Viewer Application will allow the Customer to view and access
transition letters by Member, view a list of available transition letters for a
Member, and print a transition letter using Adobe Acrobat Reader®. In accordance
with the systems access provisions of the MSA, Customer shall inform Argus of
the authorized users, of additions and deletions to the list of users, and shall
ensure that Access Information is not provided to users not designated to Argus.
ii. Transition Letter Long-Term Storage. Each Argus Transition Letter PDF will
be archived for a period of ten (10) years from the date the Argus Transition
Letter PDF is no longer available on-line unless otherwise agreed between Argus
and Customer.
 

[***Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 24

 



--------------------------------------------------------------------------------



 



APPENDIX 1-I
PART D MEMBER CUSTOMER SERVICES
In accordance with the member customer services set forth in the MSA, Argus will
make available to Customer’s Part D Members a toll-free customer service call
center number that is open during the business hours and days of the week stated
below, providing Member customer telephone services, in accordance with Argus’
standard business practices. Argus will comply with the following in providing
such services:

  1.   At least [***] prior to the beginning of a calendar month, Customer will
provide Argus with the anticipated call volume for such calendar month. Based on
this information, Customer and Argus will mutually agree on a Maximum Call Limit
which equals or exceeds the anticipated call volume. [***]. The Maximum Call
Limit is the maximum number of calls Argus can receive within a calendar month
in order to meet a performance level of answering [***] of Part D Member
customer service calls within [***] during the hours required by CMS for Member
call center availability. Unless otherwise agreed to by Argus, Customer hereby
agrees that the actual number of calls provided to Argus will not exceed [***]
of the anticipated call volume for any calendar month.     2.   Call center will
operate during the days of the week and hours as stated below. During these
times, to the extent possible, Argus shall log calls into the Customer’s
tracking application. Calls shall be identified as Tier I and Tier II based on
the phone number on which the call is routed to Argus.

Member Call Center

  •   Specified Hours for receipt of all Customer’s Member calls: a) the time
period commencing at 8:00 p.m. Central Time and ending at 8:00 a.m. Central Time
each Customer business day, Monday through Friday; b) every week-end commencing
at 8:00 p.m. Central Time Friday and ending the subsequent Monday at 8:00 a.m.
Central Time.     •   Specified Hours for receipt of a portion of Customer’s
Member calls: the time period commencing at 8:00 a.m. Central time and ending at
8:00 p.m. Central Time each Customer business day.

  3.   Call center staff will answer Members’ questions on the Customer’s
benefit plan, including, but not limited to, co-payments, deductibles, network
pharmacies, and current TrOOP status;

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 25

 



--------------------------------------------------------------------------------



 



  4.   Call center will establish and maintain an explicit process for handling
Members’ complaints in accordance with Customer’s instructions;     5.   Call
center itself, or through contracted services, will provide service to
non-English speaking and hearing impaired beneficiaries; and     6.   Call
center will perform Administrative Prior Authorizations as described below, for
the fees stated in Exhibit C (Section 5) of the MSA. Customer shall provide
Argus with no less than two (2) weeks written notice of its desire to terminate
Prior Authorization services described herein.     7.   Administrative Prior
Authorizations. As determined mutually by Argus and Customer, Argus shall
provide administrative prior authorizations using a predefined set of criteria
established by the Customer that allows manual intervention to authorize paying
a claim that would otherwise be rejected by the Customer’s edits. Such
authorizations include, but are not limited to, Refill Too Soon, Changed Dosage
or Directions, and Vacation Supply. Customer acknowledges and agrees that Argus’
review will be a non-discretionary review based on the objective written
criteria and instructions received from Customer and the limited amount of
patient information available to Argus. Argus will not undertake, and is not
required hereunder, to make an independent determination of medical necessity or
appropriateness of therapies or to make diagnoses or substitute Argus’ judgment
for the professional judgment and responsibility of the physician.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 26

 



--------------------------------------------------------------------------------



 



APPENDIX 1-J
EXPLANATION OF BENEFITS (“EOB”) DATA FILE
Argus will provide the following EOB services:

1.   EOB DATA FILE. No later than [***], Argus will electronically transmit to
Customer an Argus Standard EOB Data File. The file will include claims activity
and accumulator information (e.g., TrOOP balance) for the prior calendar month
(“Prior Month”) for each Customer Member enrolled in Medicare Part D.   2.  
FORMULARY CHANGE INFORMATION APPLICATION (“FCIA”). Argus will provide a tool for
Customer to enter information pertaining to Part D formulary changes to be
included in the designated area of the Argus EOB. Argus will provide training
material that provides Customer with information regarding use of the FCIA.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 27

 



--------------------------------------------------------------------------------



 



APPENDIX 1-K
REPORTING AND DATA FILES

1.   RxFocus II Reporting — As mutually agreed, Argus shall supply such
demographic, encounter, and cost data as Customer may require to perform its
disclosure, planning, reporting, administrative, supervisory, and other
functions required under the CMS Contract and under applicable State and Federal
laws and regulations by making such data available on-line to customer through
Argus’ reporting tool service.   2.   Customer-specific Reports — As mutually
agreed, Argus will prepare for Customer reports as specified by Customer based
upon such data. Such reports will be submitted to Customer electronically or on
paper in a mutually agreed upon format.   3.   Reports for Services Selected —
Based on the services provided by Argus under this Addendum as selected by
Customer, Argus will provide the following reports (which are not available
through Argus’ on-line reporting tool service):

  1.   Medication Therapy Management Data — In the event Argus and Customer
mutually agree upon Medication Therapy Management (MTM) programs, Argus will
report information related to such MTM programs as mutually agreed upon.     2.
  Disputes — In the event Argus is providing member grievance intake services
under this Addendum, Argus will report at a frequency specified by CMS the
number of grievances in the aggregate forwarded to Customer as set forth in the
applicable appendix for member grievances.     3.   Rebate Report — In the event
Argus is providing rebate contracting services to Customer under this Addendum,
Argus will provide the report(s) specified by CMS as set forth in the applicable
appendix to this Addendum.

    Such reports shall be submitted to Customer electronically or on paper in a
mutually agreed upon format.   4.   Price and Pharmacy Network Files — Argus
will prepare and transmit to CMS or CMS’ designated contractor pricing and
pharmacy network information files for Customer’s Part D plans to be publicly
reported www.medicare.gov. Customer will submit formulary and pharmacy network
updates to Argus in accordance with Argus’ documented schedule for any changes
Customer desires

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 28

 



--------------------------------------------------------------------------------



 



    included in the submission to CMS.   5.   Prescription Data Event File
(“PDE”) — On a mutually agreed schedule, Argus will prepare and transmit to CMS
or CMS’ designated contractor, PDE files in the form and format required by CMS.
Argus will provide Customer with reports and documentation to be used in
reconciling the PDE. Argus and Customer will mutually work in good faith to
reconcile any PDE discrepancies.

Copyright 2009 by Argus Health Systems, Inc. All Rights Reserved. All of the
information on this page constitutes a trade secret, privileged or confidential
information, as such terms are interpreted under the Freedom of Information Act
and applicable case law.
Amended & Restated MSA
Medicare Part D Regulatory Addendum
HealthSpring/Argus
Page 29

 